


Exhibit 10-59(b)




AMENDMENT NO. 2 TO
THE CREDIT AGREEMENT
This AMENDMENT NO. 2, dated as of September 26, 2011 (this “Amendment”), is made
by and among SIGNAL PEAK ENERGY, LLC, a Delaware limited liability company
(“SPE”), GLOBAL RAIL GROUP, LLC, a Delaware limited liability company (“RailCo”,
and together with SPE, collectively, the “Borrowers” and, individually, a
“Borrower”), the lenders listed on the signature pages of this Amendment as
“Lenders” (such lenders, together with their respective permitted assignees from
time to time, being referred to herein, collectively, as the “Lenders”), and
UNION BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) and as collateral agent (in such capacity, the “Collateral Agent”) for
the Lenders.
PRELIMINARY STATEMENT:
The Borrowers, the Lenders, the Administrative Agent and the Collateral Agent
previously entered into that certain Credit Agreement, dated as of October 22,
2010, as amended by Amendment No. 1 to the Credit Agreement, dated as of March
8, 2011 (as so amended, the “Existing Agreement”, as amended by this Amendment,
the “Amended Agreement”, and as the Amended Agreement may hereafter be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). The Borrowers desire to amend the Existing Agreement in certain
particulars, and the Lenders, the Administrative Agent and the Collateral Agent
have agreed to such amendments on the terms and conditions set forth herein. The
parties therefore agree as follows (capitalized terms used but not defined
herein having the meanings assigned to such terms in the Existing Agreement):
SECTION 1.    Amendments to Existing Agreement. The Existing Agreement is,
effective as of the Effective Date (as defined below) and subject to the
satisfaction of the conditions precedent set forth in Section 3 hereof, hereby
amended as follows:
(a)
New Definitions. The following new definitions are hereby added to Section 1.01
of the Existing Agreement in the appropriate alphabetical order:

“Amendment No. 1 and Joinder to Guaranty” means Amendment No. 1 and Joinder to
Guaranty, dated as of the Amendment No. 2 Effective Date, among FirstEnergy,
Global Mining Group, WMB, WMB II, Global Mining Holding, the Lenders party
thereto and the Administrative Agent.
“Amendment No. 2” means Amendment No. 2, dated as of September 26, 2011, among
the Borrowers, the Lenders party thereto, the Administrative Agent and the
Collateral Agent, which Amendment No. 2 amended this Agreement pursuant to the
terms thereof.
“Amendment No. 2 Effective Date” has the meaning assigned to the term “Effective
Date” in Amendment No. 2.
“Global Mining Holding” means Global Mining Holding Company, LLC, a Delaware
limited liability company.
“Gunvor” means Gunvor Group Ltd., a Cyprus company, or any of its wholly-owned
Subsidiaries, in its capacity as a member of Global Mining Holding.
(b)
Guarantors. The definition of “Guarantors” contained in Section 1.01 of the
Existing Agreement is hereby amended and restated in its entirety to read as
follows:

“Guarantors” means, collectively, FirstEnergy, Global Mining Group, WMB, WMB II,
and Global Mining Holding.
(c)
Guaranty. The definition of “Guaranty” contained in Section 1.01 of the Existing
Agreement is hereby amended and restated in its entirety to read as follows:

“Guaranty” means the Guaranty Agreement, dated as of October 22, 2010, made by
each of FirstEnergy, Global Mining Group, WMB and WMB II in favor of the
Lenders, the Administrative Agent and the Collateral Agent, as amended by
Amendment No. 1 and Joinder to Guaranty, pursuant to which, among other things,
Global Mining Holding became a Guarantor thereunder.
(d)
Pledge Agreement. The definition of “Pledge Agreement” contained in Section 1.01
of the Existing Agreement is hereby amended and restated in its entirety to read
as follows:

“Pledge Agreement” means the Amended and Restated Pledge and Security Agreement,
dated as of the Amendment No. 2 Effective Date, made by the Pledgors in favor of
the Collateral Agent.
(e)
Pledgors. The definition of “Pledgors” contained in Section 1.01 of the Existing
Agreement is hereby amended and restated in its entirety to read as follows:





--------------------------------------------------------------------------------




“Pledgors” means, collectively, Global Mining Group and Global Mining Holding.
(f)
Events of Default. Clauses (n)(ii) and (n)(iii) of Article VII of the Existing
Agreement are hereby amended and restated in their entirety to read as follows:

“(ii) FirstEnergy and Boich shall cease to control the management of any Loan
Party (other than FirstEnergy) or any Pledgor (other than those actions
described in the section entitled “Additional Covenants” in Exhibit F that
require the prior consent of Gunvor pursuant to the limited liability company
agreement of Global Mining Holding), or (iii) at any time after the Amendment
No. 2 Effective Date, FirstEnergy reduces its level of ownership, direct or
indirect, beneficial or otherwise, in any Borrower, Global Mining Holding or
Global Mining Group, in each case without prior approval by the Required
Lenders;”
(g)    New Exhibit. Exhibit E attached hereto is hereby added as, and shall
constitute, Exhibit F to the Existing Agreement.
SECTION 2.    Consents. Notwithstanding anything to the contrary in the Credit
Agreement or any other Loan Document, effective as of the Effective Date (as
defined below) and subject to the satisfaction of the conditions precedent set
forth in Section 3 hereof, the undersigned Lenders (which Lenders constitute the
Required Lenders) hereby consent to (a) the Reorganization (as defined below);
(b) the assignment by FirstEnergy Ventures and WMB II of all of their respective
rights and obligations under the Pledge Agreement to Global Mining Holding
Company, LLC, a Delaware limited liability company (“Global Mining Holding”),
pursuant to the terms of the Assignment and Assumption Agreement (as defined
below); and (c) the amendment and restatement of the Pledge Agreement pursuant
to the Amended and Restated Pledge and Security Agreement in the form attached
hereto as Exhibit B (the “Amended and Restated Pledge Agreement”). The
undersigned Lenders (which Lenders constitute the Required Lenders) hereby
authorize and direct the Collateral Agent to execute and deliver the Amended and
Restated Pledge Agreement.
As used herein, the term “Reorganization” means, collectively, (i) the
distribution by WMB II of all of its limited liability company membership
interests in RailCo to Wayne M. Boich, an individual and the sole member of WMB
II, (ii) the contribution by Wayne M. Boich of such limited liability company
membership interests in RailCo to WMB Marketing Ventures, LLC, a Delaware
limited liability company (“WMB Marketing”), of which Wayne M. Boich is the sole
member, and (iii) the contribution by FirstEnergy Ventures and WMB Marketing of
their respective limited liability company membership interests in RailCo to
Global Mining Holding, in each case pursuant to documentation, dated as of the
Effective Date, in form and substance reasonably satisfactory to the
Administrative Agent, the Collateral Agent and the Required Lenders (such
documentation being referred to herein, collectively, as the “LLC Interest
Reorganization Documents”).
SECTION 3.    Conditions of Effectiveness of Amendment. The amendments to the
Existing Agreement set forth in Section 1 hereof, and the consents of the
Lenders set forth in Section 2 hereof, shall become effective as of the first
date (the “Effective Date”) on or after the date hereof (but in any event no
later than December 30, 2011) on which the Administrative Agent shall have
received (a) counterparts of this Amendment executed by each Borrower, the
Required Lenders, the Administrative Agent and the Collateral Agent, (b)
evidence, in form and substance reasonably satisfactory to the Administrative
Agent, that the transactions contemplated by the LLC Interest Reorganization
Documents and that certain Purchase Agreement, dated as of September 7, 2011 (as
amended, supplemented or otherwise modified, the “Purchase Agreement”), by and
between FirstEnergy Ventures and WMB Marketing, as sellers, Gunvor Group Ltd., a
Cyprus company, as buyer, WMB and WMB II, have been consummated in accordance
with the terms thereof, and (c) all of the following documents, each document
being dated the date of receipt thereof by the Administrative Agent (which date
shall be the same for all such documents) (except as otherwise specified below),
in form and substance satisfactory to the Administrative Agent:
(i)
counterparts of the Amended and Restated Pledge Agreement signed on behalf of
Global Mining Holding, Global Mining Group and the Collateral Agent, together
with (A) all documents, instruments and filings creating or perfecting the Liens
of the Amended and Restated Pledge Agreement; (B) certificates (if any)
representing the Equity Interests of Global Mining Holding and Global Mining
Group in the Borrowers, accompanied by instruments of transfer and stock powers
endorsed in blank; and (C) all other documents and instruments required by law
or reasonably requested by the Collateral Agent to be filed, registered or
recorded to create or perfect the Liens intended to be created under the Amended
and Restated Pledge Agreement;

(ii)counterparts of Amendment No. 1 and Joinder to Guaranty, in the form
attached hereto as Exhibit C (the “Guaranty Amendment”), signed on behalf of
FirstEnergy, Global Mining Group, WMB, WMB II, Global Mining Holding, the
Required Lenders, the Administrative Agent and the Collateral Agent;
(iii)counterparts of the Assignment and Assumption Agreement, in the form
attached hereto as Exhibit D (the “Assignment and Assumption Agreement”, and
together with this Amendment, the Amended and Restated Pledge Agreement and the
Guaranty Amendment, the “Amendment Documents”), signed on behalf of FirstEnergy
Ventures, WMB II and Global Mining Holding;
(iv)the consent of each Guarantor and Pledgor (as such terms are defined in the
Amended Agreement), in the form attached hereto as Exhibit A, duly executed by
an authorized officer of each such Person,
(v)Uniform Commercial Code, tax and judgment lien searches as to the Borrowers,
Global Mining Group and Global Mining Holding in the State of Delaware, each as
of a recent date;
(vi)favorable written opinions (each addressed to the Administrative Agent, the
Collateral Agent and the Lenders) of (A) Akin Gump Strauss Hauer & Feld, LLP,
New York counsel for the Loan Parties, (B) Robert P. Reffner, Vice President,
Legal for FirstEnergy




--------------------------------------------------------------------------------




Service Company, counsel to FirstEnergy and FirstEnergy Ventures, and (C)
Calfee, Halter & Griswold LLP, counsel to WMB and WMB II. The Borrowers hereby
request such counsel to deliver such opinions;
(vii)(A) certified copies of the resolutions of the board of directors (or other
equivalent body) of each Borrower, each Guarantor (as defined in the Amended
Agreement) and each Pledgor (as defined in the Amended Agreement) (collectively,
the “Amendment Parties” and, individually, an “Amendment Party”) authorizing the
execution, delivery and performance of each Amendment Document to which it is a
party, (B) certified copies of the organizational documents (including any
certificate of formation, certificate of incorporation, operating agreement, or
by-laws, as the case may be) of each Amendment Party and all amendments thereto,
(C) a certificate for each Amendment Party certifying the name, incumbency and
signature of each individual authorized to execute the Amendment Documents to
which it is a party and the other documents or certificates to be delivered
pursuant hereto or thereto, and (D) good standing certificates with respect to
each Amendment Party issued no earlier than ten (10) days prior to the Effective
Date;
(viii)certified copies of the LLC Interest Reorganization Documents, the
Purchase Agreement (together with all amendments thereto) and all documents
executed and delivered pursuant to the terms thereof;
(ix)a certificate executed by a Financial Officer, the President or a Vice
President of each Borrower (the statements in which shall be true) certifying
that:
(A)after giving effect to this Amendment and the transactions contemplated
hereby, the representations and warranties of the Amendment Parties contained in
this Amendment, the other Amendment Documents and the other Loan Documents are
true and correct in all material respects on and as of the Effective Date as
though made on and as of such date (other than any such representations and
warranties that expressly relate solely to an earlier date, in which case they
were true and correct in all material respects as of such earlier date); and
(B)no event has occurred and is continuing that constitutes a Default or an
Event of Default, and no Default or Event of Default would result from the
execution, delivery or performance of this Amendment or the transactions
contemplated hereby.
SECTION 4.    Representations and Warranties of the Borrowers. Each Borrower
represents and warrants as follows:
(g)The execution and delivery by such Borrower of this Amendment, and the
performance by such Borrower of this Amendment and the Amended Agreement, are
within such Borrower's limited liability company powers and have been duly
authorized by all necessary limited liability company action. This Amendment has
been duly executed and delivered by such Borrower and constitutes a legal, valid
and binding obligation of such Borrower, enforceable against such Borrower in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or other laws affecting
creditors' rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
(h)The execution and delivery by such Borrower of this Amendment, and the
performance by such Borrower of this Amendment and the Amended Agreement, (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority or any other Person, except such as
have been obtained or made and are in full force and effect, and except filings
necessary to perfect Liens created under the Amended and Restated Pledge
Agreement, (b) will not violate any Requirement of Law, except where such
violation (other than any such violation of the certificate of formation,
limited liability company agreement or other organizational document or
governing document of any of the Amendment Parties) could not reasonably be
expected to have a Material Adverse Effect, (c) will not violate or result in a
default under any indenture, agreement or other instrument binding upon such
Borrower or its assets, or give rise to a right thereunder to require any
payment to be made by such Borrower, except where such violation, default or
right to require payment could not reasonably be expected to have a Material
Adverse Effect, and (d) will not result in the creation or imposition of any
Lien on any of the revenues or assets of such Borrower other than Liens
permitted under the Credit Agreement.
(i)Except as disclosed in Schedule 3.06 to the Amended Agreement, there are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of such Borrower, threatened
against such Borrower (x) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, would, individually or
in the aggregate, result in a Material Adverse Effect, or (y) that involve this
Amendment, the Amended Agreement, any of the other Amendment Documents or any of
the transactions contemplated hereby or thereby.
(j)Both before and after giving effect to this Amendment and the transactions
contemplated hereby, no Default or Event of Default has occurred and is
continuing.


SECTION 5.    Reference to and Effect on the Existing Agreement.
(k)Upon the effectiveness of this Amendment: (i) each reference in the Existing
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Existing Agreement shall mean and be a reference to the Amended
Agreement; and (ii) each reference in any other Loan Document to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Existing Agreement shall mean and be a reference to the Amended Agreement.
(l)Except as specifically amended above, the Existing Agreement shall continue
to be in full force and effect and is hereby in all respects ratified and
confirmed. Without limiting the generality of the foregoing, the Security
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations.
(m)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of the Lenders or the Administrative Agent under the Existing Agreement or any
other Loan Document, nor constitute a waiver of any provision of the Existing
Agreement or any other Loan Document.






--------------------------------------------------------------------------------




SECTION 6.    Costs and Expenses. Each Borrower agrees to pay on demand all
reasonable costs and expenses of the Agents incurred in connection with the
preparation, negotiation, execution and delivery of this Amendment and the other
instruments and documents to be delivered hereunder, including, without
limitation, the reasonable fees, charges and disbursements of counsel to the
Agents with respect thereto and with respect to advising the Agents as to their
respective rights and responsibilities hereunder and thereunder.
SECTION 7.    Miscellaneous. This Amendment shall constitute a Loan Document and
shall be subject to the provisions of Sections 9.02, 9.06, 9.07, 9.09, 9.10 and
9.11 of the Credit Agreement, each of which is incorporated by reference herein,
mutatis mutandis.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


S-3


Signature Page to Amendment No. 2 to Credit Agreement


S-1


Signature Page to Amendment No. 2 to Credit Agreement
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
SIGNAL PEAK ENERGY, LLC
By: /s/ Brian T. Murphy
Name: Brian T. Murphy
Title: Secretary and Treasurer




GLOBAL RAIL GROUP, LLC


By: /s/ Brian T. Murphy
Name: Brian T. Murphy
Title: Secretary and Treasurer




UNION BANK, N.A., as Administrative Agent, Collateral Agent and a Lender


By: /s/ Eric Otieno
Name: Eric Otieno
Title: Assistant Vice President




BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, as a Lender


By: /s/ Michael Oka
Name: Michael Oka
Title: Executive Director


By: /s/ Nietzsche Rodricks
Name: Nietzsche Rodricks
Title: Executive Director




CIBC INC., as a Lender


By: /s/ Joshua J. Hogarth
Name: Joshua J. Hogarth
Title: Authorized Signatory


By: /s/ Robert Casey
Name: Robert Casey
Title: Authorized Signatory




--------------------------------------------------------------------------------






COBANK, ACB, as a Lender


By: /s/ Josh Batchelder
Name: Josh Batchelder
Title: Vice President




COMERICA BANK, as a Lender


By: /s/ Brandon Welling
Name: Brandon Welling
Title: Vice President




CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as a Lender


By: /s/ Dixon Schultz
Name: Dixon Schultz
Title: Managing Director


By: /s/ Sharada Manne
Name: Sharada Manne
Title: Director




FIFTH THIRD BANK, as a Lender


By: /s/ RC Lanctot
Name: Roy C. Lanctot
Title: Vice President




FIRSTMERIT BANK, N.A., as a Lender


By: /s/ Robert G. Morlan
Name: Robert G. Morlan
Title: Senior Vice President




ROYAL BANK OF CANADA, as a Lender


By: /s/ Jason Hare
Name: Jason Hare
Title: Authorized Signatory




SOVEREIGN BANK, as a Lender


By: /s/ Daniel Hofer-Gautschi
Name: Daniel Hofer-Gautschi
Title: Vice President




U.S. BANK NATIONAL ASSOCIATION, as a Lender


By: /s/ Eric Cosgrove
Name: Eric Cosgrove
Title: Vice President










--------------------------------------------------------------------------------




Exhibit A
CONSENT
Each of (a) FirstEnergy Corp., an Ohio corporation, Global Mining Group, LLC, a
Delaware limited liability company (“Global Mining Group”), Global Mining
Holding Company, LLC, a Delaware limited liability company (“Global Mining
Holding”), WMB Loan Ventures, LLC, a Delaware limited liability company, and WMB
Loan Ventures II, LLC, a Delaware limited liability company, as the Guarantors
under that certain Guaranty Agreement, dated as of October 22, 2010, in favor of
the Administrative Agent, the Collateral Agent and the Lenders, as amended by
Amendment No. 1 and Joinder to Guaranty, dated as of [________ __], 2011, and
(b) Global Mining Group and Global Mining Holding, as the Pledgors under that
certain Amended and Restated Pledge and Security Agreement, dated as of
[________ __], 2011, in favor of the Collateral Agent, (i) hereby consent to
Amendment No. 2, dated as of September 26, 2011, to the Credit Agreement, dated
as of October 22, 2010, as amended by Amendment No. 1 to the Credit Agreement,
dated as of March 8, 2011 (as so amended, the “Credit Agreement”), among Signal
Peak Energy, LLC and Global Rail Group, LLC, as Borrowers, the Lenders named
therein and from time to time party thereto, and Union Bank, N.A., as
Administrative Agent and Collateral Agent, and (ii) hereby confirms and agrees
that each Loan Document to which it is a party is, and shall continue to be, in
full force and effect and is hereby confirmed and ratified in all respects
except that, on and after the Amendment No. 2 Effective Date, each reference in
such Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement, as amended by said Amendment No. 2. Capitalized terms
used and not otherwise defined herein shall have the meanings assigned thereto
in the Credit Agreement, as amended by said Amendment No. 2.
[Signature Page Follows]




[________ __], 2011
FIRSTENERGY CORP.

    


By: ___________________________
Name;
Title:




GLOBAL MINING GROUP, LLC.
    


By: ___________________________
Name;
Title:




GLOBAL MINING HOLDING COMPANY, LLC.
    


By: ___________________________
Name;
Title:




WMB LOAN VENTURES, LLC.
    


By: ___________________________
Name;
Title:




WMB LOAN VENTURES II, LLC
    


By: ___________________________
Name;
Title:






--------------------------------------------------------------------------------












Exhibit B


[Form of Amended and Restated Pledge Agreement]


(Attached)1
60810929-4
25
61516556_4
[Execution Version]


61516556_4
AMENDED AND RESTATED
PLEDGE AND SECURITY AGREEMENT
This AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT, dated as of [________
__], 2011 (as amended, supplemented, restated or otherwise modified from time to
time, this “Agreement”), made by (a) GLOBAL MINING HOLDING COMPANY, LLC, a
Delaware limited liability company (“Global Mining Holding”), as assignee of
FirstEnergy Ventures Corp., an Ohio corporation (“FirstEnergy Ventures”), and
WMB Loan Ventures II, LLC, a Delaware limited liability company (“WMB II”, and
together with FirstEnergy Ventures being referred to herein, collectively, as
the “Existing Pledgors”) and (b) GLOBAL MINING GROUP, LLC, a Delaware limited
liability company (“Global Mining Group”, and together with Global Mining
Holding being referred to herein, collectively, as the “Pledgors” and,
individually, as a “Pledgor”), in favor of UNION BANK, N.A., as collateral agent
(in such capacity, together with its successors and assigns in such capacity,
the “Collateral Agent”) for the Secured Parties (as hereinafter defined).
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, dated as of October 22, 2010, as
amended by Amendment No. 1 to the Credit Agreement, dated as of March 8, 2011,
and Amendment No. 2 thereto (“Amendment No. 2”), dated as of September 26, 2011
(as so amended and as further amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Signal Peak
Energy, LLC, a Delaware limited liability company (“SPE”), Global Rail Group,
LLC, a Delaware limited liability company (“RailCo”, and together with SPE being
referred to herein, collectively, as the “Borrowers” and, individually, as a
“Borrower”), the Lenders named therein and from time to time party thereto,
Union Bank, N.A., as Administrative Agent, and the Collateral Agent, the Lenders
made Loans to the Borrowers subject to the terms and conditions set forth in the
Credit Agreement;
WHEREAS, the Existing Pledgors and Global Mining Group previously entered into
that certain Pledge and Security Agreement, dated as of October 22, 2010 (the
“Existing Pledge Agreement”), in favor of the Collateral Agent;
WHEREAS, on the date hereof, pursuant to the terms of the LLC Interest
Reorganization Documents (as such term is defined in Amendment No. 2), Global
Mining Holding has become the owner, subject to the Liens created by the
Existing Pledge Agreement, of 100% of the Equity Interests in RailCo;
WHEREAS, on the date hereof, pursuant to the Assignment and Assumption Agreement
(as such term is defined in Amendment No. 2), the Existing Pledgors assigned all
of their respective rights and obligations under the Existing Pledge Agreement
to Global Mining Holding;
WHEREAS, it is a condition precedent to the effectiveness of Amendment No. 2
that the Pledgors shall have executed and delivered this Agreement; and
WHEREAS, each Pledgor has duly authorized the execution, delivery and
performance of this Agreement and will receive direct and indirect benefits by
reason of the making of the Loans to the Borrowers by the Lenders.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Agents and the
Lenders to enter into Amendment No. 2, each Pledgor hereby agrees with the
Collateral Agent, for the benefit of the Secured Parties, that the Existing
Pledge Agreement is hereby amended and restated in its entirety, without
novation, as follows:




--------------------------------------------------------------------------------




ARTICLE I
DEFINITIONS
SECTION 1.1. Certain Terms. The following terms when used in this Agreement,
including its preamble and recitals, shall have the following meanings (such
definitions to be equally applicable to the singular and plural forms thereof):
“Agreement” has the meaning assigned to that term in the preamble hereto.
“Amendment No. 2” has the meaning assigned to that term in the first recital
hereto.
“Applicable UCC” has the meaning assigned to that term in Section 3.1.9(b).
“Borrowers” has the meaning assigned to that term in the first recital hereto.
“Collateral” has the meaning assigned to that term in Section 2.1.
“Collateral Agent” has the meaning assigned to that term in the preamble hereto.
“Credit Agreement” has the meaning assigned to that term in the first recital
hereto.
“Distributions” means all dividends (including, without limitation, cash
dividends, dividends in the form of Equity Interests, other non-cash dividends
and liquidating dividends), limited liability company distributions and all
other distributions (whether similar or dissimilar to the foregoing) on or with
respect to any Pledged Interests or other Equity Interests constituting
Collateral.
“Equity Interests” means the limited liability company membership interests or
other equity ownership interests in an Issuing Company, and any warrants,
options or other rights entitling the holder thereof to purchase or acquire any
such equity interests.
“Equity Interest Holder” means any Person that may from time to time possess an
Equity Interest.
“Existing Pledge Agreement” has the meaning assigned to that term in the second
recital hereto.
“Existing Pledgors” has the meaning assigned to that term in the preamble
hereto.
“Financing Statements” has the meaning assigned to that term in Section
3.1.9(b).
“Issuing Companies” means (a) with respect to Global Mining Group, SPE, and (b)
with respect to Global Mining Holding, RailCo.
“LLC Agreements” means, (a) with respect to SPE, the Amended and Restated
Limited Liability Company Agreement, dated as of [ _______ __], 2011, by Global
Mining Group, and (b) with respect to RailCo, the Amended and Restated Limited
Liability Company Agreement, dated as of [________ __], 2011, by Global Mining
Holding, in each case as amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof and
thereof.
“Pledged Interests” means the Equity Interests of each Pledgor, including, but
not limited to, the Equity Interests described on Attachment 1 hereto.
“Pledged Property” means the Pledged Interests and all other pledged Equity
Interests, all other securities, all assignments of any amounts due or to become
due with respect thereto and all other instruments received, receivable or
otherwise distributed in respect of or in exchange for the Pledged Interests or
any other pledged Equity Interests that are now being delivered by each Pledgor
to the Collateral Agent or may from time to time hereafter be delivered by each
Pledgor to the Collateral Agent for the purpose of being pledged under this
Agreement, and all proceeds of any of the foregoing.
“Pledgor” and “Pledgors” have the meaning assigned to those terms in the
preamble hereto.
“Secured Obligations” has the meaning assigned to that term in Section 2.2.
“Secured Parties” means, collectively, (i) the Agents, (ii) the Lenders and
(iii) any Qualified Counterparty under a Specified Hedge Agreement.
“Securities Act” has the meaning assigned to that term in Section 6.2.




--------------------------------------------------------------------------------




“Security Documents” means this Agreement and each of the other security
agreements, pledges, mortgages, assignments (collateral or otherwise) and
consents, if any, and each other security agreement or other instrument or
document executed and delivered pursuant to any of the foregoing documents, in
each case to secure any of the Secured Obligations.
“U.C.C.” means the Uniform Commercial Code as from time to time in effect in the
State of New York or, with respect to any Collateral located in any state other
than the State of New York, the Uniform Commercial Code as from time to time in
effect in such state.
SECTION 1.2. Credit Agreement Definitions. Unless otherwise defined herein or
the context otherwise requires, terms used in this Agreement, including its
preamble and recitals, have the meanings provided in the Credit Agreement.
SECTION 1.3. U.C.C. Definitions. Unless otherwise defined herein or the context
otherwise requires, terms for which meanings are provided in the U.C.C. are used
in this Agreement, including its preamble and recitals, with such meanings.
ARTICLE II
PLEDGE
SECTION 2.1. Grant of Security Interest. Each Pledgor hereby pledges,
hypothecates, assigns, charges, mortgages, delivers and transfers to the
Collateral Agent for its benefit and the ratable benefit of each of the other
Secured Parties, and hereby grants to the Collateral Agent for its benefit and
the ratable benefit of each of the other Secured Parties a continuing security
interest in, all of such Pledgor's right, title and interest in and to the
following property, whether now or hereafter existing or acquired (collectively,
the “Collateral”):
(a)    the LLC Agreement of each Issuing Company to which such Pledgor is a
party and all Equity Interests of such Pledgor in such Issuing Company,
including, without limitation, (i) the Pledged Property, (ii) all rights of such
Pledgor as an Equity Interest Holder and all rights to receive Distributions,
cash, instruments and other property from time to time received, receivable or
otherwise distributed under or pursuant to each such LLC Agreement, (iii) all
rights of such Pledgor to receive proceeds of any insurance, indemnity, warranty
or guaranty with respect to each such LLC Agreement, (iv) all claims of such
Pledgor for damages arising out of or for breach of or default under each such
LLC Agreement, (v) the right of such Pledgor to terminate each such LLC
Agreement, to perform and exercise consensual or voting rights thereunder and to
compel performance and otherwise exercise all remedies thereunder, (vi) all
rights of such Pledgor, as an Equity Interest Holder, to all property and assets
of each Issuing Company (whether real property, inventory, equipment, contract
rights, accounts, receivables, general intangibles, securities, instruments,
chattel paper, documents, choses in action or otherwise), and (vii) certificates
or instruments evidencing an ownership or Equity Interest in each Issuing
Company or its assets;
(b)    all other securities, all assignments of any amounts due or to become due
with respect thereto, and all other instruments from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the items listed in clause (a) above;
(c)    to the extent not included in the foregoing, all Distributions, interest,
and other payments and rights with respect to any of the items listed in clauses
(a) and (b) above; and
(d)    to the extent not included in the foregoing, all proceeds of any and all
of the foregoing Collateral (including, without limitation, proceeds that
constitute property of the types described above).
SECTION 2.2. Security for Obligations. This Agreement secures the payment of all
Obligations and all other obligations of the Pledgors and the other Loan Parties
to each Secured Party now or hereafter existing under the Credit Agreement and
each other Loan Document (including, without limitation, this Agreement),
whether for principal, interest, fees, costs, expenses, indemnities or otherwise
(the Obligations and all such other obligations being referred to herein,
collectively, as the “Secured Obligations”). Without limiting the generality of
the foregoing, this Agreement secures the payment of all amounts that constitute
part of the Secured Obligations and would be owed by any Pledgor or any other
Loan Party under the Loan Documents but for the fact that they are unenforceable
or not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such Pledgor or any other Loan Party.
SECTION 2.3. Pledgors Remain Liable. Anything herein to the contrary
notwithstanding:
(a)    each Pledgor shall remain liable under the contracts and agreements
included in the Collateral (including, without limitation, each LLC Agreement to
which such Pledgor is a party) to the extent set forth therein, and this
Agreement shall not relieve any Pledgor of any duties or obligations under such
contracts and agreements, which duties and obligations shall continue to the
same extent as if this Agreement had not been executed;
(b)    each Pledgor shall pay when due all taxes, fees and assessments imposed
on or with respect to the




--------------------------------------------------------------------------------




Collateral, except to the extent the validity thereof is being contested in good
faith by appropriate proceedings for which adequate reserves in accordance with
GAAP have been set aside by such Pledgor and the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect;
(c)    the exercise by the Collateral Agent of any of its rights hereunder shall
not release any Pledgor from any of its duties or obligations under any such
contracts or agreements included in the Collateral; and
(d)    neither the Collateral Agent nor any other Secured Party shall have any
obligation or liability under any such contracts or agreements included in the
Collateral by reason of this Agreement, nor shall the Collateral Agent or any
other Secured Party be obligated to perform any of the obligations or duties of
any Pledgor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.
SECTION 2.4. Delivery of Pledged Property. All certificates or instruments, if
any, representing or evidencing any Collateral at any time shall be delivered to
and held by or on behalf of the Collateral Agent pursuant hereto, shall be in
suitable form for transfer by delivery, and shall be accompanied by all
necessary instruments of transfer or assignment, duly executed in blank and in
form and substance reasonably satisfactory to the Collateral Agent. The
Collateral Agent shall have the right, at any time upon the occurrence and
during the continuance of an Event of Default, in its discretion and without
notice to any Pledgor, to transfer to or to register in the name of the
Collateral Agent or any of its nominees any or all of the Collateral, subject
only to the revocable rights specified in Section 4.4. In addition, the
Collateral Agent shall have the right at any time to exchange certificates or
instruments representing or evidencing Collateral for certificates or
instruments of smaller or larger denominations.
SECTION 2.5. Continuing Security Interest; Assignments, Etc. This Agreement
shall create a continuing security interest in the Collateral and shall:
(a)    remain in full force and effect until the payment in full in cash of all
Secured Obligations, the termination of all Commitments and the termination or
expiration of all Specified Hedge Agreements;
(b)    be binding upon each Pledgor and its successors, transferees and assigns;
and
(c)    inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent and each other Secured Party.
Without limiting the generality of the foregoing clause (c), any Secured Party
may assign or otherwise transfer all or any portion of its Commitment, any Loan
held by it and/or its other rights and obligations under the Loan Documents to
any other Person, and such other Person shall thereupon become vested with all
rights and benefits in respect thereof granted to such Secured Party under any
Loan Document (including, without limitation, this Agreement) or otherwise,
subject, however, to the provisions of Section 9.04 of the Credit Agreement. No
Pledgor may transfer or assign all or any portion of its rights or obligations
under this Agreement without the prior written consent of all of the Secured
Parties. Upon the payment in full in cash of all Secured Obligations, the
termination of all Commitments and the termination or expiration of all
Specified Hedge Agreements, the security interest granted herein shall terminate
and all rights to the Collateral shall revert to the Pledgors. Upon any such
termination pursuant to the preceding sentence, the Collateral Agent will, at
each Pledgor's sole expense, deliver to such Pledgor, without any
representations, warranties or recourse of any kind whatsoever, all certificates
and instruments representing or evidencing the Pledged Interests being released,
and execute and deliver to such Pledgor such documents as such Pledgor shall
reasonably request to evidence such termination.
SECTION 2.6. Security Interest Absolute. All rights of the Collateral Agent and
the security interests granted to the Collateral Agent hereunder, and all
obligations of each Pledgor hereunder, shall be absolute and unconditional,
irrespective of:
(a)    any lack of validity, legality or enforceability of the Credit Agreement,
any other Loan Document or any other agreement or instrument relating to any
thereof;
(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any compromise, renewal,
extension, acceleration or release with respect thereto, or any other amendment
or waiver of or any consent to departure from the Credit Agreement or any other
Loan Document, including, without limitation, any increase in the Secured
Obligations resulting from the extension of additional credit to any of the
Borrowers or otherwise;
(c)    any taking, addition, exchange, release, surrender, impairment or
non-perfection of any collateral, or any taking, release or amendment or waiver
of or consent to departure from any guaranty, for all or any of the Secured
Obligations;
(d)    the failure of any Secured Party:
(i)    to assert any claim or demand or to enforce any right or remedy against
the Borrowers, any




--------------------------------------------------------------------------------




other Loan Party or any other Person (including, without limitation, any other
guarantor) under the provisions of the Credit Agreement, any other Loan Document
or otherwise, or
(ii)    to exercise any right or remedy against any other guarantor of, or
collateral securing, any of the Secured Obligations;
(e)    any amendment to, rescission, waiver, or other modification of, or any
consent to departure from, any of the terms of the Credit Agreement or any other
Loan Document;
(f)    any defense, claim, set-off, counterclaim or other right which may at any
time be available to or be asserted by any Borrower, any Pledgor or any other
Loan Party against any Secured Party or any other Person, whether in connection
with this Agreement, the transactions contemplated in any of the other Loan
Documents, or any unrelated transaction;
(g)    any reduction, limitation, impairment or termination of the Secured
Obligations for any reason, including, without limitation, any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to (and
each Pledgor hereby waives any right to or claim of) any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality, nongenuineness, irregularity, compromise or unenforceability of, or
any other event or occurrence affecting, the Secured Obligations or otherwise;
(h)    any manner of application of collateral, or proceeds thereof, to all or
any of the Secured Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Secured Obligations or any other assets of
any of the Pledgors, the other Loan Parties or any of their respective
Subsidiaries;
(i)    any change, restructuring or termination of the corporate structure or
existence of any Borrower, any Pledgor, any other Loan Party or any of their
respective Subsidiaries; or
(j)    any other circumstance that might otherwise constitute a defense
available to, or a legal or equitable discharge of, any Pledgor or any other
Loan Party.
SECTION 2.7. Subrogation. Each Pledgor hereby unconditionally and irrevocably
agrees not to exercise any claim or other rights which it may now or hereafter
acquire against any other Loan Party that arise from the existence, payment,
performance or enforcement of such Pledgor's obligations under this Agreement or
any other Loan Document, including, without limitation, any right of
subrogation, reimbursement, assignment, exoneration, implied contract or
indemnification, any right to participate in any claim or remedy of any Secured
Party against any other Loan Party or any collateral that any Secured Party now
has or hereafter acquires, whether or not such claim, remedy or right arises in
equity, or under contract, statute or common law, including, without limitation,
the right to take or receive from any other Loan Party, directly or indirectly,
in cash or other property or by set-off or in any manner, payment or security on
account of such claim or other rights, until such time as the Secured
Obligations shall have been indefeasibly paid in full in cash, the Commitments
shall have been irrevocably terminated and all Specified Hedge Agreements shall
have terminated or expired. If any amount shall be paid to any Pledgor in
violation of the preceding sentence, such amount shall be deemed to have been
paid to such Pledgor for the benefit of, and held in trust for, the Secured
Parties, shall be segregated from other funds of such Pledgor, and shall
forthwith be paid to the Collateral Agent on behalf of the Secured Parties to be
credited and applied against the Secured Obligations, whether matured or
unmatured, in such order as the Collateral Agent may determine. Each Pledgor
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated by the Credit Agreement and that the waiver
set forth in this Section is knowingly made in contemplation of such benefits.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
SECTION 3.1. Representations and Warranties, Etc. Each Pledgor represents and
warrants unto each Secured Party, as at the date of each pledge and delivery
hereunder (including, without limitation, each pledge and delivery of Pledged
Interests) by such Pledgor to the Collateral Agent of any Collateral, as set
forth in this Article:
SECTION 3.1.1. Organization. Such Pledgor is a limited liability company that is
duly organized, validly existing and in good standing under the laws of the
State of Delaware and is duly qualified to do business in, and is in good
standing in, all other jurisdictions where the nature of its business or the
nature of property owned or used by it makes such qualification necessary
(except where the failure to so qualify would not have a Material Adverse
Effect).
SECTION 3.1.2. Due Authorization; Noncontravention; Etc. The execution, delivery
and performance by such Pledgor of this Agreement (a) are within such Pledgor's
limited liability company powers, (b) have been duly authorized by all necessary
action (limited liability company or otherwise) and relate to its ordinary
course of business, and (c) do not and will not (i) except to the extent
received prior to the date hereof, require any consent or approval of the
members of such Pledgor, (ii) violate any provision of the organizational
documents of such Pledgor or of law, (iii) violate any legal restriction binding
on or affecting such Pledgor, (iv)




--------------------------------------------------------------------------------




result in a breach of, or constitute a default under, any indenture or loan or
credit agreement or any other agreement, lease or instrument to which such
Pledgor is a party or by which it or its properties may be bound or affected, or
(v) result in or require the creation of any Lien (other than pursuant to, or as
permitted under, this Agreement and the other Loan Documents) upon or with
respect to any of the Collateral. This Agreement has been duly executed and
delivered by such Pledgor.
SECTION 3.1.3. Authorization, Approval, Etc. Except for the filing of the
Financing Statements and continuation statements to be filed in connection
therewith, and except for such consents, approvals or other action, or notices
that have been obtained or made and are in full force and effect, no consent of
any other Person and no authorization, approval, or other action by, and no
notice to or filing with, any Governmental Authority is required (a) for the
pledge and assignment by such Pledgor of the Collateral purported to be pledged
and assigned by it pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement by such Pledgor, (b) for the perfection or
maintenance of the security interest created hereby (including, without
limitation, the first priority nature of such security interest), or (c) for the
exercise by the Collateral Agent of the voting or other rights provided for in
this Agreement or the remedies in respect of such Collateral pursuant to this
Agreement (except as may be required in connection with any disposition of any
portion of the Collateral by laws affecting the offering and sale of securities
generally).
SECTION 3.1.4. Validity, Etc. This Agreement constitutes the legal, valid and
binding obligation of such Pledgor, enforceable against such Pledgor in
accordance with its terms, subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors'
rights generally, and subject to the effect of general principles of equity
(regardless of whether considered in a proceeding in equity or at law).
SECTION 3.1.5. No Proceedings. There is no pending or threatened action, suit,
investigation, litigation or proceeding against such Pledgor or any of its
properties before any court, governmental agency or arbitrator, that (a) could
reasonably be expected to have a Material Adverse Effect or (b) purports to
affect the legality, validity or enforceability of this Agreement or any other
Loan Document or the consummation of the transactions contemplated hereby.
SECTION 3.1.6. Ownership, No Liens, Etc. Such Pledgor is the legal and
beneficial owner of, and has good and marketable title to (and has full right
and authority to pledge and assign), the Collateral purported to be pledged and
assigned by it hereunder, free and clear of any Lien, except for the security
interest created by this Agreement and any restrictions on transfer imposed by
any LLC Agreement to which it is a party. No effective financing statement or
other instrument similar in effect covering all or any part of the Collateral is
on file in any recording office, except as may have been filed in favor of the
Collateral Agent relating to this Agreement. Such Pledgor has no trade name.
SECTION 3.1.7. LLC Agreements. Each LLC Agreement to which such Pledgor is a
party, true and complete copies of which has been furnished to the Collateral
Agent, has been duly authorized, executed and delivered by such Pledgor, has not
been amended or otherwise modified (except (i) for any such amendments or
modifications prior to the date hereof or (ii) to the extent otherwise permitted
hereunder), is in full force and effect and is the legal, valid and binding
obligation of, and enforceable against, such Pledgor in accordance with its
terms, subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors' rights generally,
and subject to the effect of general principles of equity (regardless of whether
considered in a proceeding in equity or at law). There exists no default under
any such LLC Agreement by such Pledgor.
SECTION 3.1.8. Valid Security Interest. This Agreement creates a valid security
interest in the Collateral purported to be pledged and assigned by such Pledgor
hereunder securing the payment of the Secured Obligations.
SECTION 3.1.9. Perfection of Security Interest. (a) When the certificates or
instruments (if any) representing or evidencing Collateral shall be delivered
hereunder, and for so long as such certificates or instruments shall remain in
the possession of the Collateral Agent in the State of California, the security
interest in such Collateral created hereby shall be perfected under the Uniform
Commercial Code as in effect in the State of California, and such security
interest, as so perfected, will be first priority.
(b)    Upon the filing of appropriate financing statements (the “Financing
Statements”) in each filing office listed in Attachment 2 hereto under the
Uniform Commercial Code as in effect in the state in which such filing office is
located (the “Applicable UCC”), the security interest in the Collateral
purported to be pledged and assigned by such Pledgor hereunder shall be
perfected under the Applicable UCC, and no further filings or other actions are
necessary to perfect such security interest. When such Financing Statements are
duly filed pursuant to the Applicable UCC, such security interest, as so
perfected, will be first priority.
(c)    To the extent that any of the Pledged Interests purported to be pledged
and assigned by such Pledgor hereunder constitutes “uncertificated securities”
(as defined in the U.C.C.), such Pledgor has delivered to the Collateral Agent a
written agreement duly executed by the Issuing Company of such Pledged Interests
pursuant to which such Issuing Company has agreed to comply with instructions
originated by the Collateral Agent with respect to such Pledged Interests
without further consent by such Pledgor, as contemplated by Section 8-106(c)(2)
of the Uniform Commercial Code as in effect in such Issuing Company's
jurisdiction (as determined pursuant to Section 8-110(d) of the U.C.C.). Neither
such Pledgor nor such Issuing Company has, directly or indirectly, granted
“control” (as defined in said Section 8-106(c)(2)) of any such Pledged Interests
to any Person other than the Collateral Agent.
SECTION 3.1.10. Regulatory Status. Such Pledgor is not, and after the
consummation of the transactions contemplated




--------------------------------------------------------------------------------




by this Agreement and the other Loan Documents will not be, an “investment
company”, or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company” (within the meaning of the Investment Company Act
of 1940, as amended). Such Pledgor is not (i) subject to regulation under the
Federal Power Act, as amended, or (ii) subject to regulation under the
applicable laws of any state relating to public utilities and/or public service
corporations (other than any state law relating solely to taxation of such
Pledgor).
SECTION 3.1.11. Principal Place of Business. The principal place of business and
chief executive office of such Pledgor and the office where such Pledgor keeps
its records concerning the Collateral is set forth under the name of such
Pledgor on the signature pages hereof.
SECTION 3.1.12. Solvency. Such Pledgor is, and upon the consummation of the
transactions contemplated under this Agreement and the other Loan Documents will
be, Solvent.
SECTION 3.1.13. Conditions to Effectiveness. There are no conditions precedent
to the effectiveness of this Agreement that have not been satisfied or waived.
SECTION 3.1.14. Independent Decision. Such Pledgor has, independently and
without reliance upon the Agents or any other Secured Party and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.
ARTICLE IV
COVENANTS
SECTION 4.1. Protect Collateral; Further Assurances, Etc. (a) No Pledgor will
sell, assign, transfer, pledge, or encumber in any manner the Collateral (except
in favor of the Collateral Agent). Each Pledgor will warrant and defend the
right and title herein granted unto the Collateral Agent in and to the
Collateral (and all right, title, and interest represented by the Collateral)
against the claims and demands of all Persons whomsoever. No Pledgor will permit
any Issuing Company to issue any Equity Interests (including, without
limitation, any non-voting Equity Interests or any Class B Units (as defined in
any LLC Agreement)) (i) to such Pledgor or any other Pledgor unless the same is
immediately delivered in pledge to the Collateral Agent hereunder or (ii) to any
other Person (other than a Pledgor).
(b)    Each Pledgor agrees that from time to time, at the expense of such
Pledgor, it will promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that the Collateral Agent may reasonably request, in order to perfect, protect,
and preserve the pledge, assignment, and security interest granted or purported
to be granted hereby or to enable the Collateral Agent to exercise and enforce
its rights and remedies hereunder with respect to any Collateral. Without
limiting the generality of the foregoing, each Pledgor will (i) execute and
file, with a copy thereof to the Collateral Agent, such financing or
continuation statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as the Collateral Agent may
reasonably request, in order to perfect and preserve the assignment and security
interest granted or purported to be granted hereby; and (ii) mark conspicuously,
at the request of the Collateral Agent, each of its records pertaining to the
Collateral with a legend, in form and substance satisfactory to the Collateral
Agent, indicating that all of its right, title, and interest in and to (A) each
LLC Agreement to which it is a party, and (B) all Pledged Interests purported to
be pledged and assigned by such Pledgor hereunder, have been assigned and are
subject to the security interest pursuant hereto.
(c)    Each Pledgor hereby further authorizes the Collateral Agent to file one
or more financing or continuation statements, and amendments thereto, relating
to all or any part of the Collateral without the signature of such Pledgor where
permitted by law. A photocopy or other reproduction of this Agreement or any
security agreement or financing statement covering the Collateral or any part
thereof shall be sufficient as a financing statement where permitted by law.
(d)    Each Pledgor will furnish to the Collateral Agent from time to time such
statements and schedules further identifying and describing the Collateral as
and such other reports in connection with the Collateral as the Collateral Agent
may reasonably request, all in reasonable detail.
SECTION 4.2. Certificated Securities, etc. Each Pledgor agrees that all
certificated securities constituting Collateral delivered by such Pledgor
pursuant to this Agreement will be accompanied by duly executed undated blank
stock powers or other equivalent instruments of transfer reasonably acceptable
to the Collateral Agent. Each Pledgor will, from time to time upon the request
of the Collateral Agent, promptly deliver to the Collateral Agent such stock
powers, instruments and similar documents, reasonably satisfactory in form and
substance to the Collateral Agent, with respect to the Collateral as the
Collateral Agent may reasonably request and will, from time to time upon the
request of the Collateral Agent after the occurrence and during the continuance
of any Event of Default, promptly transfer any Pledged Interests (including,
without limitation, any certificated securities constituting Collateral) into
the name of any nominee designated by the Collateral Agent.
SECTION 4.3. Continuous Pledge. Subject to Section 2.5, each Pledgor will, at
all times, keep pledged to the Collateral




--------------------------------------------------------------------------------




Agent pursuant hereto all Pledged Interests and all other Equity Interests
constituting Collateral, all Distributions with respect thereto, and all other
Collateral and other securities, instruments, proceeds, and rights from time to
time received by or distributable to such Pledgor in respect of any Collateral.
SECTION 4.4. Voting Rights; Distributions, Etc. Each Pledgor agrees:


(a)    after any Event of Default shall have occurred and be continuing and the
Collateral Agent has notified such Pledgor that all Distributions with respect
to the Pledged Interests otherwise payable to such Pledgor shall be paid to the
Collateral Agent for the benefit of the Secured Parties, promptly upon receipt
thereof by such Pledgor and without any further request therefor by the
Collateral Agent, to deliver (properly endorsed where required hereby or
requested by the Collateral Agent) to the Collateral Agent all Distributions,
interest, principal, other cash payments, and proceeds of the Collateral, all of
which shall be held by the Collateral Agent as additional Collateral for use in
accordance with Section 6.4; and


(b)    after any Event of Default shall have occurred and be continuing and the
Collateral Agent has notified such Pledgor of the Collateral Agent's intention
to exercise its voting power under this Section 4.4(b):


(i)    the Collateral Agent may exercise (to the exclusion of such Pledgor) the
voting power and all other incidental rights of ownership with respect to any
Pledged Interests or other Equity Interests constituting Collateral and such
Pledgor hereby grants the Collateral Agent an irrevocable proxy, exercisable
under such circumstances, to vote the Pledged Interests and such other
Collateral; and


(ii)    such Pledgor shall promptly deliver to the Collateral Agent such
additional proxies and other documents as may be necessary to allow the
Collateral Agent to exercise such voting power.


All Distributions, interest, principal, cash payments, and proceeds which may at
any time and from time to time be held by any Pledgor but which such Pledgor is
then obligated to deliver to the Collateral Agent shall, until delivery to the
Collateral Agent, be held by each Pledgor separate and apart from its other
property in trust for the Collateral Agent. The Collateral Agent agrees that
unless an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have given the notice referred to in Section 4.4(b), each
Pledgor shall have the exclusive voting power with respect to any Pledged
Interests pledged by such Pledgor hereunder and the Collateral Agent shall, upon
the written request of any Pledgor, promptly deliver such proxies and other
documents, if any, as shall be reasonably requested by such Pledgor which are
necessary to allow such Pledgor to exercise voting power with respect to any
such Pledged Interests; provided, however, that no vote shall be cast, or
consent, waiver, or ratification given, or action taken by any Pledgor that
would impair any Collateral or violate any provision of the Credit Agreement or
any other Loan Document (including, without limitation, this Agreement).
(c)    Each Pledgor's right to receive and retain any and all Distributions in
respect of the Collateral purported to be pledged and assigned by it hereunder
shall be further limited as follows:
(i)    Distributions paid or payable other than in cash in respect of, and
instruments and other property received, receivable, or otherwise distributed in
respect of, or in exchange for, any such Collateral,
(ii)    Distributions paid or payable in cash in respect of any such Collateral
in connection with a partial or total liquidation or dissolution, and
distributions paid or payable in violation of law or any LLC Agreement, and
(iii)    cash paid, payable, or otherwise distributed in redemption of, or in
exchange for, any Collateral,
shall be, and shall be forthwith delivered to the Collateral Agent to hold as,
Collateral and shall, if received by such Pledgor, be received in trust for the
benefit of the Collateral Agent, be segregated from the other property or funds
of such Pledgor, and be forthwith delivered to the Collateral Agent as
Collateral in the same form as so received (with any necessary indorsement or
assignment).
(d)    Upon the occurrence and during the continuance of any Event of Default
and notice from the Collateral Agent to such Pledgor of the Collateral Agent's
intention to exercise its rights under any provision of this Section 4.4:
(i)    All rights of such Pledgor (A) to receive the Distributions which it
would otherwise be authorized to receive and retain and (B) to exercise or
refrain from exercising the voting and other consensual rights that it would
otherwise be entitled to exercise, in each case pursuant to this Section 4.4,
shall cease, and all such rights shall thereupon become vested in the Collateral
Agent who shall thereupon have the sole right to receive and hold on behalf of
the Secured Parties as Collateral such Distributions and to exercise or refrain
from exercising such voting and other consensual rights; and
(A)(ii)    all Distributions that are received by such Pledgor contrary to the
provisions of




--------------------------------------------------------------------------------




clause (i) above shall be received in trust for the benefit of the Collateral
Agent on behalf of the Secured Parties, shall be segregated from other funds of
such Pledgor, and shall be forthwith paid over to the Collateral Agent as
Collateral in the same form as so received (with any necessary indorsement or
assignment).
SECTION 4.5. Place of Perfection; Records. Each Pledgor shall keep its place of
business and chief executive office and the office where it keeps its records
concerning the Collateral, and the original copies of each LLC Agreement to
which it is a party and of all other documents that evidence the Collateral
(other than any Pledged Interests delivered to the Collateral Agent pursuant to
the terms of this Agreement) at the address for such Pledgor specified on the
signature pages hereof or, upon 30 days' prior written notice to the Collateral
Agent, at such other location in a jurisdiction where all action required by
Section 4.1 to protect, preserve and maintain the lien and security interest
created hereby and the priority thereof shall have been taken with respect to
the Collateral. In addition, each Pledgor agrees that it shall not, at any time
after the date hereof, change its jurisdiction of organization except, upon not
less than 30 days' prior written notice to the Collateral Agent, to such other
jurisdiction in the United States of America where all action required by
Section 4.1 to protect, preserve and maintain the lien and security interest
created hereby and the priority thereof shall have been taken with respect to
the Collateral. Each Pledgor will hold and preserve such records and will permit
representatives of the Collateral Agent and the other Secured Parties at any
time during normal business hours to inspect, copy and/or make abstracts from
such records.
SECTION 4.6. As to the LLC Agreements. (a) Each Pledgor shall at its expense
perform and observe in all material respects all the terms and provisions to be
performed or observed by it under each LLC Agreement to which it is a party,
maintain each such LLC Agreement in full force and effect, enforce each such LLC
Agreement in accordance with its terms, and take all such action to such end as
may from time to time be reasonably requested by the Collateral Agent.
(b)    Each Pledgor shall not:
(i)    sell, assign (by operation of law or otherwise) or otherwise dispose of,
or grant any option with respect to, any of the Collateral, or create or suffer
to exist any Lien upon or with respect to any of the Collateral, except (A) for
the pledge, assignment, and security interest created by this Agreement and (B)
for any restrictions on transfer imposed by any LLC Agreement to which it is a
party;
(ii)    cancel or terminate any LLC Agreement to which it is a party or consent
to or accept any cancellation or termination thereof;


(iii)     amend, modify or otherwise change any LLC Agreement to which it is a
party or give any consent, waiver or approval thereunder, except for such
amendments, modifications, changes, consents, waivers and approvals that,
individually and in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect and provided that a copy of any such amendment,
modification, change, consent, waiver or approval shall be provided to the
Collateral Agent at least ten (10) days prior to its execution;
(iv)    upon the occurrence and during the continuance of an Event of Default,
amend, modify or otherwise change any LLC Agreement to which it is a party, or
give any consent, waiver or approval thereunder, except with the prior written
consent of the Required Lenders (such consent not to be unreasonably withheld);
(v)    waive any material default under or material breach of any LLC Agreement
to which it is a party, except with the prior written consent of the Required
Lenders (such consent not to be unreasonably withheld); or
(vi)    take any other action in connection with any LLC Agreement to which it
is a party that would impair the value of the interest or rights of such Pledgor
thereunder or that would impair the interest or rights of the Collateral Agent
or the other Secured Parties.
SECTION 4.7. Affiliate Transactions. No Pledgor will sell, lease or otherwise
transfer any Property to, or purchase, lease or otherwise acquire any Property
from, or otherwise engage in any other transactions with, any other Pledgor, any
Loan Party, or any of their respective Affiliates, except (a) at prices and on
terms and conditions no less favorable than could be obtained on an arm's length
basis from unrelated third parties, (b) any Restricted Payment permitted by
Section 6.08 of the Credit Agreement, and (c) shared corporate or administrative
services and staffing with Affiliates, including accounting, legal, human
resources and treasury operations, provided on customary terms for similarly
situated companies; provided, that the foregoing shall not restrict or limit or
otherwise apply to any such transactions between or among FirstEnergy Ventures,
FirstEnergy and/or any Subsidiary of FirstEnergy (other than, for the avoidance
of doubt, any Borrower).




--------------------------------------------------------------------------------




ARTICLE 5
THE COLLATERAL AGENT
SECTION 5.1. Duties of the Collateral Agent. (a) The Collateral Agent shall not
have any duties or obligations except those expressly set forth in this
Agreement or the other Loan Documents. Without limiting the generality of the
foregoing, (a) the Collateral Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Collateral Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by this Agreement or the other Loan
Documents that the Collateral Agent is required to exercise in writing as
directed by the Required Lenders, and (c) except as expressly set forth in this
Agreement or the other Loan Documents, the Collateral Agent shall not have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrowers that is communicated to or obtained by the
bank serving as the Collateral Agent or any of its Affiliates in any capacity.
The Collateral Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders or in the absence of
its own gross negligence or willful misconduct as determined by the final,
non-appealable judgment of a court of competent jurisdiction. The Collateral
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Collateral Agent by a Borrower or a
Lender, and the Collateral Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection with
any Loan Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV of the Credit Agreement or elsewhere in any
Loan Document, other than to confirm receipt of items expressly required to be
delivered to the Collateral Agent. The powers conferred on the Collateral Agent
hereunder are solely to protect its interest (on behalf of the Secured Parties)
in the Collateral and shall not impose any duty on it to exercise any such
powers.
(n)The Collateral Agent's sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the U.C.C. or otherwise, shall be to deal with it in the same manner as the
Collateral Agent deals with similar property for its own account. Neither the
Collateral Agent nor any of its Related Parties shall be liable for failure to
demand, collect or realize upon any of the Collateral or for any delay in doing
so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Pledgor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof
(including (i) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any Pledged
Property, whether or not the Collateral Agent has or is deemed to have knowledge
of such matters, and (ii) the taking of any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Collateral). The
Collateral Agent shall be accountable only for amounts that it actually receives
as a result of the exercise of such powers, and neither the Collateral Agent nor
any of its Related Parties shall be responsible to any Pledgor for any act or
failure to act hereunder, except to the extent that any such act or failure to
act is determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of the Collateral Agent or any such Related Parties.
SECTION 5.2. Replacement of the Collateral Agent. The Required Lenders may at
any time, with the consent of the Borrowers (which consent shall not be
unreasonably withheld or delayed, and shall not be required if an Event of
Default shall have occurred and be continuing), replace the Collateral Agent (it
being understood that any such replacement Collateral Agent shall be a Person
that serves as agent for other credit facilities of a comparable size),
provided, that the Required Lenders may not replace the Collateral Agent unless,
after giving effect to such replacement and each contemporaneous assignment the
Required Lenders or the Borrowers shall have arranged in connection with such
replacement, (i) neither the Collateral Agent nor any of its Affiliates shall
have outstanding any Loan or Commitment or other obligation of any kind under
the Credit Agreement or any other Loan Document, and (ii) each of the Collateral
Agent and its Affiliates shall have received payment in full of all amounts
owing to it under or in respect of the Credit Agreement and each other Loan
Document.
SECTION 5.3. Resignation of the Collateral Agent. Subject to the appointment and
acceptance of a successor Collateral Agent as provided in this paragraph, the
Collateral Agent may resign at any time by notifying the Required Lenders and
the Borrowers. Upon any such resignation, the Required Lenders shall have the
right, subject to the approval of the Borrowers (such approval not to be
unreasonably withheld or delayed, and not to be required during the continuance
of an Event of Default), to appoint a successor. If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Collateral Agent gives notice of its
resignation, then the retiring Collateral Agent may, on behalf of the Lenders
and subject to the approval of the Borrowers (such approval not to be
unreasonably withheld or delayed, and not to be required during the continuance
of an Event of Default), appoint a successor Collateral Agent, which shall be
any commercial bank organized under the laws of the United States of America or
any State thereof having a combined capital and surplus and undivided profits of
not less than $500,000,000. Upon the acceptance of its appointment as the
Collateral Agent hereunder by a successor, such successor shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent, and the retiring Collateral Agent shall be discharged from its
duties and obligations hereunder and under each other Loan Document. The fees
payable by the Borrowers to a successor Collateral Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrowers
and such successor. After the Collateral Agent's resignation hereunder, the
provisions of this Article V, Article VIII of the Credit Agreement and Section
9.03 of the Credit Agreement shall continue in effect for the benefit of such
retiring




--------------------------------------------------------------------------------




Collateral Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as the Collateral Agent.
SECTION 5.4. Collateral Agent Appointed Attorney-in-Fact. Each Pledgor hereby
irrevocably constitutes and appoints the Collateral Agent and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Pledgor and in the name of such Pledgor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take, upon the
occurrence and during the continuance of any Event of Default, any and all
appropriate action and to execute any and all documents and instruments that may
be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Pledgor hereby gives the
Collateral Agent the power and right, on behalf of such Pledgor, upon the
occurrence and during the continuance of an Event of Default, without notice to
or assent by such Pledgor, to do any or all of the following:
(a)    in the name of such Pledgor or its own name, or otherwise, take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under or in respect of any
Collateral and file any claim or take any other action or proceeding in any
court of law or equity or otherwise deemed appropriate by the Collateral Agent
for the purpose of collecting any and all such moneys due under or in respect of
any Collateral whenever payable; and
(b)    (i) direct any Person liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Collateral Agent or as the Collateral Agent shall direct; (ii) ask or
demand for, collect, and receive payment of and give receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (iii) receive, collect, sign and endorse any
drafts or other instruments, documents and chattel paper in connection with any
of the Collateral; (iv) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (v) defend any suit, action or proceeding brought against such
Pledgor with respect to any Collateral; (vi) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Collateral Agent may deem appropriate; and (vii)
generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and do, at
the Collateral Agent's option and such Pledgor's expense, at any time, or from
time to time, all acts and things that the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral and the Secured Parties'
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Pledgor might do.
Each Pledgor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.
ARTICLE VI
REMEDIES
SECTION 6.1. Certain Remedies. If any Event of Default shall have occurred and
be continuing:
(a)    The Collateral Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party on default under the
U.C.C. (whether or not the U.C.C. applies to the affected Collateral) and also
may, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Pledgor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), sell, assign,
give option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing) in one
or more parcels at public or private sale, at any of the Collateral Agent's
offices or elsewhere, for cash, on credit or for future delivery, and upon such
other terms as the Collateral Agent may deem commercially reasonable. The
Collateral Agent shall give at least ten (10) days' prior notice to each Pledgor
of the time and place of any public sale or the time after which any private
sale is to be made, and each Pledgor agrees that such notice shall constitute
reasonable notification. The Collateral Agent shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given. The
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.
(b)    The Collateral Agent may:
(i)    transfer all or any part of the Collateral into the name of the
Collateral Agent or its nominee, with or without disclosing that such Collateral
is subject to the lien and security interest hereunder,
(ii)    notify the parties obligated on any of the Collateral to make payment to
the Collateral Agent of any amount due or to become due thereunder,




--------------------------------------------------------------------------------




(iii)    enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
obligations of any nature of any Person with respect thereto,
(iv)    endorse any checks, drafts, or other writings in each Pledgor's name to
allow collection of the Collateral,
(v)    take control of any proceeds of the Collateral, and
(vi)    execute (in the name, place and stead of each Pledgor) endorsements,
assignments, stock powers and other instruments of conveyance or transfer with
respect to all or any of the Collateral.
Each such purchaser of the Collateral shall hold the property sold absolutely
free from any claim or right on the part of any Pledgor, and to the extent
permitted by applicable law, the Pledgors hereby waive all rights of redemption,
stay, valuation and appraisal any Pledgor now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.
SECTION 6.2. Securities Laws. If the Collateral Agent shall determine to
exercise its right to sell all or any of the Collateral pursuant to Section 6.1,
each Pledgor agrees that, upon request of the Collateral Agent, such Pledgor
will, at its own expense:
(a)    execute and deliver, and cause each of the Issuing Companies and their
respective directors, officers and Equity Interest Holders to execute and
deliver, all such instruments and documents, and do or cause to be done all such
other acts and things, as may be necessary or, in the opinion of the Collateral
Agent, advisable to register such Collateral under the provisions of the
Securities Act of 1933, as from time to time amended (the “Securities Act”), and
to cause the registration statement relating thereto to become effective and to
remain effective for such period as prospectuses are required by law to be
furnished, and to make all amendments and supplements thereto and to the related
prospectus which, in the opinion of the Collateral Agent, are necessary or
advisable, all in conformity with the requirements of the Securities Act and the
rules and regulations of the Securities and Exchange Commission applicable
thereto;
(b)    use its best efforts to qualify the Collateral under the state securities
or “Blue Sky” laws and to obtain all necessary governmental approvals for the
sale of the Collateral, as requested by the Collateral Agent;
(c)    cause each Issuing Company to make available to its security holders, as
soon as practicable, an earnings statement that will satisfy the provisions of
Section 11(a) of the Securities Act; and
(d)    do or cause to be done all such other acts and things as may be necessary
to make such sale of the Collateral or any part thereof valid and binding and in
compliance with applicable law.
Each Pledgor further acknowledges the impossibility of ascertaining the amount
of damages that would be suffered by the Collateral Agent or the Secured Parties
by reason of the failure by such Pledgor to perform any of the covenants
contained in this Section and, consequently, to the extent permitted under
applicable law, agrees that, if such Pledgor shall fail to perform any of such
covenants, it shall pay, as liquidated damages and not as a penalty, an amount
equal to the value (as determined by the Collateral Agent) of the Collateral on
the date the Collateral Agent shall demand compliance with this Section.
SECTION 6.3. Compliance with Restrictions. Each Pledgor agrees that in any sale
of any of the Collateral whenever an Event of Default shall have occurred and be
continuing, the Collateral Agent is hereby authorized to comply with any
limitation or restriction in connection with such sale as it may be advised by
counsel is necessary in order to avoid any violation of applicable law
(including, without limitation, compliance with such procedures as may restrict
the number of prospective bidders and purchasers, require that such prospective
bidders and purchasers have certain qualifications, and restrict such
prospective bidders and purchasers to Persons who will represent and agree that
they are purchasing for their own account for investment and not with a view to
the distribution or resale of such Collateral), or in order to obtain any
required approval of the sale or of the purchaser by any governmental regulatory
authority or official, and each Pledgor further agrees that such compliance
shall not result in such sale being considered or deemed not to have been made
in a commercially reasonable manner, nor shall the Collateral Agent be liable or
accountable to any Pledgor for any discount allowed by reason of the fact that
such Collateral is sold in compliance with any such limitation or restriction.
SECTION 6.4. Application of Proceeds. (a) Subject to Section 6.4(b) below, all
cash proceeds received by the Collateral Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
shall be applied (after payment of any amounts payable to the Collateral Agent
pursuant to Section 9.03 of the Credit Agreement and Section 6.5 below) in whole
or in part by the Collateral Agent for the ratable benefit of the Secured
Parties against all or any part of the Secured Obligations in such manner as the
Collateral Agent determines in its sole discretion. Any surplus of such cash or
cash proceeds held by the Collateral Agent and remaining after payment in full
of all the Secured Obligations, the termination of all Commitments and the
termination or expiration of all Specified Hedge Agreements, shall be paid over
to the Pledgors or to whomsoever may be lawfully entitled to receive such
surplus




--------------------------------------------------------------------------------




(b)    All payments received and amounts realized by the Collateral Agent under
this Agreement or any other Loan Document while an Event of Default with respect
to the payment of any amount due under any Loan Document, or any other Event of
Default which results in the acceleration of the Secured Obligations, shall have
occurred and be continuing, as well as all payments or amounts then held or
thereafter received by the Collateral Agent as part of the Collateral during the
continuation of such Event of Default, shall be applied by the Collateral Agent
in the following order of priority:
First, so much of such amounts as shall be required to reimburse the Collateral
Agent for the costs and expenses of retaking, holding and preparing the
Collateral for sale and the selling of the Collateral (including, without
limitation, advertising, selling and legal expenses and attorneys' fees) and the
discharge of all assessments or Liens, if any, on the Collateral prior to the
Lien created by the Security Documents (except any taxes, assessments or Liens
subject to which such sale shall have been made), and to reimburse the Agents
for any fees, expenses or other losses incurred by the Agents in connection with
their duties and rights (to the extent not previously reimbursed) under the Loan
Documents, shall be distributed to the Agents ratably, without priority, in
accordance with the amount of such costs, expenses and losses to the Agents;
Second, so much of such amounts as shall be required to reimburse the Secured
Parties for amounts advanced by them or their predecessors in interest for
purposes of curing any such Event of Default or enforcing rights under any Loan
Document (to the extent not previously reimbursed) shall be distributed to the
Secured Parties ratably, without priority of one over the other, in accordance
with the total amount of such reimbursements then being made;
Third, so much of such amounts as shall be required to pay in full all fees due
to the Secured Parties pursuant to the Loan Documents (including, without
limitation, any Specified Hedge Agreements and the Fee Letter) shall be
distributed to the applicable Secured Parties without priority of one over the
other;
Fourth, so much of such amounts as shall be required to pay in full all accrued
interest payable to the Secured Parties in respect of the Loans, shall be
distributed ratably to each of the Secured Parties entitled to receive such
interest without order of priority;
(o)Fifth, so much of such amounts as shall be required (i) to pay or prepay in
full, ratably without priority of one over the other, the outstanding principal
amount of the Loans until the Loans are paid in full, and (ii) to pay or prepay
in full all payments due under any Specified Hedge Agreement to which a Secured
Party is a party, shall be distributed to the Secured Parties entitled to the
same; and in case such amounts shall be insufficient to pay in full all of the
foregoing amounts described in clauses (i) and (ii) above, then to the payment
thereof to each of the Secured Parties, ratably in proportion to its percentage
of the sum of all such foregoing amounts;
Sixth, so much of such amounts as shall be required to pay any Secured
Obligations not covered in clause First, Second, Third, Fourth, or Fifth above
shall be distributed to the Secured Parties entitled to the same, ratably,
without priority of one over the other; and,
Seventh, the balance, if any, of such amounts remaining thereafter shall be paid
to the Person lawfully entitled to receive the same or shall be paid to
whomsoever a court of competent jurisdiction may direct.
SECTION 6.5. Indemnity and Expenses. The Pledgors hereby agree, jointly and
severally, to indemnify and hold harmless the Collateral Agent, the other
Secured Parties and their respective Related Parties (each, an “Indemnified
Party”) from and against any and all claims, losses and liabilities arising out
of or resulting from this Agreement (including, without limitation, enforcement
of this Agreement), except to the extent that such claims, losses or liabilities
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnified Party. To the extent not paid by the Borrowers pursuant to
Section 9.03 of the Credit Agreement, upon demand, each Pledgor will pay to the
Collateral Agent the amount of any and all reasonable expenses, including the
reasonable fees and disbursements of its counsel and of any experts and agents,
which the Collateral Agent may incur in connection with:
(a)
the administration of this Agreement, the Credit Agreement and each other Loan
Document;

(b)
the custody, preservation, use, or operation of, or the sale of, collection
from, or other realization upon, any of the Collateral;

(c)
the exercise or enforcement of any of the rights of the Collateral Agent
hereunder; or

(d)
the failure by such Pledgor to perform or observe any of the provisions hereof.

To the extent that any of the Pledgors fails to pay any amount required to be
paid by it to the Collateral Agent hereunder, each Lender severally agrees to
pay to the Administrative Agent such Lender's Applicable Percentage (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Collateral Agent in its capacity as
such.






--------------------------------------------------------------------------------




ARTICLE VII
MISCELLANEOUS PROVISIONS
SECTION 7.1. Loan Document. This Agreement is a Loan Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed, administered and applied in accordance with the terms and
provisions thereof.
SECTION 7.2. Amendments, etc.; Successors and Assigns.
(a)    No amendment to or waiver of any provision of this Agreement nor consent
to any departure by any Pledgor herefrom shall in any event be effective unless
the same shall be in writing and signed by the Collateral Agent (acting upon the
instructions of the Required Lenders) and, in the case of any such amendment,
each Pledgor, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it is given.
(b)    In addition to, and not in limitation of, Section 2.6, this Agreement
shall be binding upon each Pledgor and its successors, permitted transferees and
permitted assigns, and shall inure to the benefit of and be enforceable by the
Collateral Agent and each other Secured Party and their respective successors,
transferees and assigns.
SECTION 7.3. Protection of Collateral. The Collateral Agent may from time to
time, at its option and at the expense of the Pledgors, perform or cause the
performance of any act which any Pledgor agrees hereunder to perform and which
such Pledgor shall fail to perform after being requested in writing so to
perform (it being understood that no such request need be given after the
occurrence and during the continuance of any Event of Default), and the
Collateral Agent may from time to time take any other action that the Collateral
Agent deems necessary or appropriate for the maintenance, preservation or
protection of any of the Collateral or of its security interest therein.
SECTION 7.4. Addresses for Notices. All notices and other communications
provided for hereunder shall be in writing (including telegraphic, facsimile,
telex or cable communication) and mailed, telegraphed, telecopied, telexed,
cabled or delivered, if to any Pledgor, at its address designated as
corresponding to it on the signature pages hereof, and if to the Collateral
Agent, at its address specified in the Credit Agreement; or, as to each party,
at such other address as shall be designated by such party in a written notice
to the other parties. All such notices and communications shall, when mailed,
telegraphed, telecopied, telexed or cabled, be effective five days after being
deposited in the mails, or when delivered to the telegraph company, telecopied,
confirmed by telex answerback or delivered to the cable company, respectively,
except that notices and communications to the Collateral Agent shall not be
effective until received by the Collateral Agent.
SECTION 7.5. No Waiver; Remedies. No failure on the part of the Collateral Agent
or any other Secured Party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The Collateral Agent and each other Secured
Party shall have all remedies available at law or equity, including, without
limitation, the remedy of specific performance for any breach of any provision
hereof. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law or equity.
SECTION 7.6. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provisions in any other jurisdiction.
SECTION 7.7. Waiver of Jury Trial. EACH OF THE PLEDGORS AND THE COLLATERAL AGENT
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH OF THE PLEDGORS AND THE COLLATERAL AGENT (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY TO ANY LOAN
DOCUMENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES TO THE LOAN DOCUMENTS HAVE BEEN
INDUCED TO ENTER INTO THE LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 7.8. Captions. Article and section captions used in this Agreement are
for convenience of reference only, and shall not affect the construction of this
Agreement.
SECTION 7.9. Counterparts. This Agreement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement. Delivery of
an executed counterpart of a signature page to this Agreement by telecopier or
other electronic transmission shall be effective as delivery of an original
executed counterpart of this Guaranty.




--------------------------------------------------------------------------------




SECTION 7.10. Governing Law, Entire Agreement, etc. This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York, except to the extent that the validity or perfection of the security
interest hereunder, or remedies hereunder, in respect of any particular
Collateral are governed by the laws of a jurisdiction other than the State of
New York. This Agreement and the other Loan Documents constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and supersede any prior agreements, written or oral, with respect thereto.
SECTION 7.11. Submission to Jurisdiction.


(a)    Each Pledgor hereby irrevocably and unconditionally submits, for itself
and its Property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is or is to be a party,
or for recognition or enforcement of any judgment, and each Pledgor hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the extent permitted by law, in such Federal court. Each Pledgor agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or any other Loan Document
shall affect any right that the Collateral Agent or any other Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against one or more of the Pledgors or their respective
Properties in the courts of any other jurisdiction.


(b)    Each Pledgor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document to which
it is or is to be a party in any court referred to in paragraph (a) of this
Section. Each Pledgor hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such suit,
action or proceeding in any such court. Each Pledgor also irrevocably consents,
to the fullest extent permitted by law, to the service of any and all process in
any such suit, action or proceeding in the manner provided for notices in
Section 7.4. Nothing in this Agreement or any other Loan Document will affect
the right of the Collateral Agent or any other Secured Party to serve process in
any other manner permitted by law.
SECTION 1.12. Reinstatement; Amendment and Restatement.
(a)    This Agreement and the obligations of the Pledgors hereunder shall
automatically be reinstated if and to the extent that for any reason any payment
made pursuant to this Agreement or any other Loan Document is rescinded or must
otherwise be restored or returned, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise with respect to any Pledgor or any
other Person or as a result of any settlement or compromise with any Person
(including any Pledgor) in respect of such payment.
(b)    By execution of this Agreement, the parties hereto agree that (i) all
references in the Loan Documents to the Existing Pledge Agreement and the
obligations of the Pledgors thereunder shall be deemed to refer to this
Agreement and the continuation of the Pledgors' obligations hereunder, and
(ii) all Liens created by or granted under Existing Pledge Agreement are in all
respects continuing and in full force and effect and secure the payment of such
continuing obligations hereunder.
(c)    This Agreement is given in substitution of, and not as payment or
satisfaction of, the obligations of the Pledgors under the Existing Pledge
Agreement and is not intended to be a novation of the Existing Pledge Agreement.
Upon the effectiveness of this Agreement, all Liens granted under the Existing
Pledge Agreement shall be in all respects continuing and in full force and
effect and shall secure the payment of the Secured Obligations.
SECTION 7.13. Consent and Acknowledgement. Each of the Pledgors hereby
acknowledges receiving copies of the Credit Agreement and the other Loan
Documents and consents to the terms and provisions thereof. In addition, each of
the Pledgors hereby consents to the extent required by any LLC Agreement or any
other organizational documents of the Issuing Companies to the pledge by each
Pledgor, pursuant to the terms hereof, of the Pledged Property and the other
Collateral and, upon the occurrence and during the continuance of an Event of
Default, to the transfer of such Pledged Property and other Collateral to the
Collateral Agent or its nominee and to the substitution of the Collateral Agent
or its nominee as the substituted Equity Interest Holder in any Issuing Company
with all rights, powers and duties of a member or other Equity Interest Holder
of such Issuing Company.
[Next page is the signature page]




S-2


[Amended and Restated Pledge and Security Agreement Signature Page]


S-1






--------------------------------------------------------------------------------




[Amended and Restated Pledge and Security Agreement Signature Page]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the day and year first above written.


GLOBAL MINING HOLDING COMPANY, LLC




By: _____________________________
Name:
Title:


Address:


41 South High Street, Suite 3750-South
Columbus, Ohio 43215
Attention: Brian T. Murphy
Telephone No.: 614-221-0101
Facsimile No.: 614-221-0117




GLOBAL MINING GROUP, LLC




By: _____________________________
Name:
Title:


Address:


41 South High Street, Suite 3750 - South
Columbus, Ohio 43215
Attention: Brian T. Murphy
Telephone No.: 614-221-0101
Facsimile No.: 614-221-0117


Acknowledged and Accepted:


UNION BANK, N.A., as Collateral Agent
By: _________________________________
Name:
Title:






[Attachment 1 to Amended and Restated Pledge and Security Agreement]
ATTACHMENT 1
to
Amended and Restated Pledge and Security Agreement
Pledged Limited Liability Company Interests






--------------------------------------------------------------------------------




Pledgor
Issuing Company




Title and Date of
LLC Agreement


Type and Percentage of
Equity Interests
Pledged




Certificate No.
(if any)
Global Mining Holding Company, LLC
Global Rail Group, LLC
Amended and Restated Limited Liability Company Agreement, dated as of [_______
__], 2011, by Global Mining Holding Company, LLC
100% of the Equity Interests, represented by Units
N/A
Global Mining
Group, LLC
Signal Peak Energy, LLC
Amended and Restated Limited Liability Company Agreement, dated as of [________
__], 2011, by Global Mining Group, LLC
100% of the Equity Interests, represented by Units
N/A





[Attachment 2 to Amended and Restated Pledge and Security Agreement]


[Execution Version]


ATTACHMENT 2
to
Amended and Restated Pledge and Security Agreement
Filing Offices for UCC Financing Statements


Pledgor                        Filing Offices


Global Mining Holding Company, LLC        Delaware Secretary of State


Global Mining Group, LLC                 Delaware Secretary of State








--------------------------------------------------------------------------------




Exhibit C


[Form of Guaranty Amendment]


(Attached)






1
Amendment No. 2 to Loan Agreement.DOC
5


[Execution Version]
61517241_3


AMENDMENT NO. 1 AND JOINDER TO GUARANTY




This AMENDMENT NO. 1 AND JOINDER TO GUARANTY (this “Amendment”), dated as of
[_________ __], 2011, is made by and among FIRSTENERGY CORP., an Ohio
corporation (“FirstEnergy”), GLOBAL MINING GROUP, LLC, a Delaware limited
liability company (“Global Mining”), WMB LOAN VENTURES, LLC, a Delaware limited
liability company (“WMB”), WMB LOAN VENTURES II, LLC, a Delaware limited
liability company (“WMB II”, and together with FirstEnergy, Global Mining and
WMB being referred to herein, collectively, as the “Existing Guarantors” and,
individually, as an “Existing Guarantor”), GLOBAL MINING HOLDING COMPANY, LLC, a
Delaware limited liability company (the “New Guarantor”, and together with the
Existing Guarantors being referred to herein, collectively, as the “Guarantors”
and, individually, as a “Guarantor”), the lenders listed on the signature pages
of this Amendment as “Lenders” (such lenders, together with their respective
permitted assignees from time to time, being referred to herein, collectively,
as the “Lenders”), and UNION BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and as collateral agent (in such capacity,
the “Collateral Agent”) for the Lenders.


W I T N E S S E T H


WHEREAS, the Borrowers, the Lenders, the Administrative Agent and the Collateral
Agent are parties to that certain Credit Agreement, dated as of October 22,
2010, as amended by Amendment No. 1 to the Credit Agreement, dated as of March
8, 2011, and Amendment No. 2 thereto (“Amendment No. 2”), dated as of September
26, 2011 (as so amended, the “Amended Credit Agreement”, and as the Amended
Agreement may hereafter be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);


WHEREAS, the Existing Guarantors are parties to that certain Guaranty Agreement,
dated as of October 22, 2010 (the “Existing Guaranty”, as amended by this
Amendment, the “Amended Guaranty”, and as the Amended Guaranty may hereafter be
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Guaranty”), in favor of the Lenders, the Administrative Agent and the
Collateral Agent;


WHEREAS, each of the Guarantors will derive substantial direct and indirect
benefits from the transactions contemplated by Amendment No. 2 and the Credit
Agreement; and


WHEREAS, the effectiveness of Amendment No. 2 is conditioned upon, among other
things, the execution and delivery of this Amendment by each Guarantor;


NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


SECTION 1. Definitions. Except as otherwise defined in this Amendment, terms
defined in the Existing Guaranty and, if not defined in the Existing Guaranty,
in the Amended Credit Agreement are used herein as defined therein.
SECTION 2. Amendments to Guaranty. The Existing Guaranty is, effective as of the
date hereof, hereby amended as follows:
(a)    Representations and Warranties. Section 6(a) of the Existing Guaranty is
hereby amended and restated in its entirety to read as follows:
“(a)    FirstEnergy hereby makes for the benefit of the Beneficiaries all of the
representations and warranties of FirstEnergy contained in Section 4.01 (other
than subsection (i) thereof) of that certain Credit Agreement, dated as of June
17, 2011 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “FirstEnergy Credit Agreement”), among FirstEnergy, The
Cleveland Electric Illuminating Company, an Ohio corporation, Metropolitan
Edison Company, a Pennsylvania corporation, Ohio Edison Company, an Ohio




--------------------------------------------------------------------------------




corporation, Pennsylvania Power Company, a Pennsylvania corporation, The Toledo
Edison Company, an Ohio corporation, American Transmission Systems,
Incorporated, an Ohio corporation, Jersey Central Power & Light Company, a New
Jersey corporation, Monongahela Power Company, an Ohio corporation, Pennsylvania
Electric Company, a Pennsylvania corporation, The Potomac Edison Company, a
Virginia corporation, and West Penn Power Company, a Pennsylvania corporation,
as borrowers, the banks and other financial institutions named therein, The
Royal Bank of Scotland plc, as administrative agent, the fronting banks party
thereto from time to time and the swing line lenders party thereto from time to
time (in the form of such representations and warranties (and all defined terms
used therein) as they exist as of the Amendment No. 2 Effective Date and as they
may thereafter be amended from time to time, but only to the extent that the
incorporation of any such amendments into this Guaranty has been consented to in
accordance with Section 10 hereof), which representations and warranties (and
all defined terms used therein) are incorporated herein by reference as if set
forth at length in this Guaranty, mutatis mutandis; provided that each reference
to the term “this Agreement” shall be deemed to be a reference to this Guaranty;
each reference to the term “Loan Documents” shall be deemed to be a reference to
this Guaranty and each other Loan Document to which FirstEnergy is a party, if
any; each reference to the term “Borrower” shall be deemed to be a reference to
FirstEnergy; and each reference to the term “Administrative Agent”, “Bank”,
“Fronting Bank” or “Lender” shall be deemed to be a reference to the
Beneficiaries.”


(b)    FirstEnergy Covenants. Section 7(a) of the Existing Guaranty is hereby
amended by deleting the phrase “as they exist as of the date of this Guaranty
and as they may hereafter be amended” in its entirety and substituting therefor
the new phrase “as they exist as of the Amendment No. 2 Effective Date and as
they may thereafter be amended”.
SECTION 3. Joinder to Guaranty. (a) The New Guarantor (i) agrees to, and does
hereby, become a Guarantor under the Guaranty, with the same force and effect as
if it were an original party to the Guaranty, and further agrees (A) that each
reference in the Guaranty to a “Guarantor” or the “Guarantors” shall also mean
and be a reference to the New Guarantor, and (B) to be obligated and bound by
all the terms, provisions and covenants under the Guaranty and the other Loan
Documents which are binding on a Guarantor, and (ii) represents and warrants
that each of the representations and warranties contained in the Guaranty as it
relates to the New Guarantor is true and correct as of the date hereof, with the
same effect as though such representations and warranties had been made on and
as of the date hereof after giving effect to this Amendment and the joinder of
the New Guarantor as an additional Guarantor.
(b)    In furtherance, and without limitation, of subsection (a) above, the New
Guarantor hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all Obligations
of the Borrowers now or hereafter existing under or in respect of the Credit
Agreement and the other Loan Documents (including, without limitation, any
extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing Obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, reimbursement obligations,
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise, including, without limitation, the obligation of the Borrowers to pay
principal, interest, charges, expenses, fees, attorneys' fees and disbursements,
indemnities and other amounts payable by the Borrowers under any Loan Document,
and agrees to pay any and all expenses (including, without limitation, fees and
expenses of counsel) incurred by any Beneficiary in enforcing any rights under
this Amendment or under the Guaranty.
SECTION 4.  Representations and Warranties of the Guarantors. (a) Each Guarantor
represents and warrants as follows:
(i)    The execution and delivery of this Amendment, and the performance by such
Guarantor of this Amendment and the Amended Guaranty, (A) are within such
Guarantor's corporate or limited liability company powers, as applicable, and
(B) have been duly authorized by all necessary corporate or limited liability
company action, as applicable.
(ii)    This Amendment and the Amended Guaranty constitute legal, valid and
binding obligations of such Guarantor, enforceable against such Guarantor in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other laws
affecting creditors' rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
This Amendment has been duly executed and delivered by such Guarantor.
(iii)    The execution and delivery of this Amendment, and the performance by
such Guarantor of this Amendment and the Amended Guaranty, do not and will not
(A) require any consent or approval of, registration or filing with, or any
action by, any Governmental Authority or any other Person, except such as have
been obtained or made and are in full force and effect, (B) violate any
Requirement of Law, except where such violation (other than any such violation
of the certificate of formation, the limited liability company agreement or
other organizational document or governing document of such Guarantor) could not
reasonably be expected to have a Material Adverse Effect, (C) violate or result
in a default under any indenture, agreement or other instrument binding upon
such Guarantor or its assets, or give rise to a right thereunder to require any
payment to be made by such Guarantor, except where such violation, default or
right to require payment could not reasonably be




--------------------------------------------------------------------------------




expected to have a Material Adverse Effect, or (D) result in the creation or
imposition of any Lien on any of the revenues or assets of such Guarantor (other
than Liens permitted under the Amended Credit Agreement).
(iv)    As of the Amendment No. 2 Effective Date, FirstEnergy owns, indirectly,
33⅓% of the issued and outstanding Equity Interests of the New Guarantor and the
New Guarantor owns, directly or indirectly, 100% of the issued and outstanding
Equity Interests of Global Mining and the Borrowers.
(b)    Each Guarantor (other than FirstEnergy) represents and warrants that
there are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of such Guarantor,
threatened against such Guarantor (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined,
would, individually or in the aggregate, result in a Material Adverse Effect, or
(ii) that involve this Amendment or the Guaranty, or the consummation of the
transactions contemplated hereby.
(c)    FirstEnergy represents and warrants that all of the representations and
warranties made by FirstEnergy pursuant to Section 6(a) of the Amended Guaranty
are true and correct in all material respects on and as of the date hereof as
though made on and as of such date.
SECTION 5. Reference to and Effect on the Guaranty.
(a)    Upon the effectiveness of this Amendment: (i) each reference in the
Existing Guaranty to “this Guaranty”, “hereunder”, “hereof” or words of like
import referring to the Existing Guaranty shall mean and be a reference to the
Guaranty; and (ii) each reference in any other Loan Document to “the Guaranty”,
“thereunder”, “thereof” or words of like import referring to the Existing
Guaranty shall mean and be a reference to the Guaranty.
(b)    Except as specifically amended by this Amendment, the Existing Guaranty
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed.


(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent, the Collateral Agent or the Lenders under
the Existing Guaranty or any other Loan Document, nor constitute a waiver of any
provision of the Existing Guaranty or any other Loan Document.
SECTION 6. Miscellaneous. This Amendment shall constitute a Loan Document and
shall be subject to the provisions of Sections 11, 17 and 18 of the Guaranty,
each of which is incorporated by reference herein, mutatis mutandis.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
S-1
Signature Page to Amendment No. 1 and Joinder to Guaranty 
IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.
GUARANTORS
FIRSTENERGY CORP.
By: _____________________________
Name: James F. Pearson
Title: Vice President and Treasurer


Address:        76 South Main Street
Akron, Ohio 44308
Telecopy No.    330-384-3772
Attention:        James F. Pearson


GLOBAL MINING GROUP, LLC
By: _____________________________




--------------------------------------------------------------------------------




Name:
Title:


Address:
41 South High Street

Suite 3750-South
Columbus, Ohio 43215
Telecopy No.
614-221-0117

Attention:    Brian T. MurphyS-5
Signature Page to Amendment No. 1 and Joinder to Guaranty 


S-2
Signature Page to Amendment No. 1 and Joinder to Guaranty 
WMB LOAN VENTURES, LLC
By: _____________________________
Name:
Title:


Address:
41 South High Street

Suite 3750-South
Columbus, Ohio 43215
Telecopy No.
614-221-0117

Attention:    Brian T. Murphy
WMB LOAN VENTURES II, LLC
By: _____________________________
Name:
Title:


Address:
41 South High Street

Suite 3750-South
Columbus, Ohio 43215
Telecopy No.
614-221-0117

Attention:    Brian T. Murphy


GLOBAL MINING HOLDING COMPANY, LLC
By: _____________________________
Name:
Title:


Address:
41 South High Street

Suite 3750-South
Columbus, Ohio 43215
Telecopy No.
614-221-0117

Attention:    Brian T. Murphy


S-3
Signature Page to Amendment No. 1 and Joinder to Guaranty 
LENDERS


UNION BANK, N.A., as a Lender






--------------------------------------------------------------------------------








By: ________________________________
Name:
Title:




BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, as a Lender






By: _________________________________
Name:
Title:






By: _________________________________
Name:
Title:




CIBC INC., as a Lender






By: _________________________________
Name:
Title:




COBANK, ACB, as a Lender






By: _________________________________
Name:
Title:




S-5
Signature Page to Amendment No. 1 and Joinder to Guaranty 




COMERICA BANK, as a Lender






By: _________________________________
Name:
Title:




CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as a Lender






By: _________________________________
Name:
Title:




FIFTH THIRD BANK, as a Lender




--------------------------------------------------------------------------------










By: _________________________________
Name:
Title:




FIRSTMERIT BANK, N.A., as a Lender






By: _________________________________
Name:
Title:




ROYAL BANK OF CANADA, as a Lender






By: _________________________________
Name:
Title:




SOVEREIGN BANK, as a Lender






By: _________________________________
Name:
Title:




U.S. BANK NATIONAL ASSOCIATION, as a Lender






By: _________________________________
Name:
Title:




RBC BANK (USA), as a Lender






By: _________________________________
Name:
Title:




AGREED AND ACCEPTED:


UNION BANK, N.A., as Administrative Agent and
as Collateral Agent




By: _____________________________
Name:
Title:










--------------------------------------------------------------------------------






Exhibit D


[Form of Assignment and Assumption Agreement]


(Attached) 2


61516537_3
ASSIGNMENT AND ASSUMPTION AGREEMENT


ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of [________ __], 2011 (this
“Agreement”), among FirstEnergy Ventures Corp., an Ohio corporation
(“FirstEnergy Ventures”), WMB Loan Ventures II, LLC, a Delaware limited
liability company (“WMB II”, and together with FirstEnergy Ventures,
collectively, the “Assignors” and, individually, an “Assignor”), and Global
Mining Holding Company, LLC, a Delaware limited liability company (the
“Assignee”).
RECITALS
A.    The Assignors are parties to a Pledge and Security Agreement, dated as of
October 22, 2010 (as amended, restated, supplemented or otherwise modified from
time to time, the “Pledge Agreement”), by the Assignors and Global Mining Group,
LLC, a Delaware limited liability company (“Global Mining Group”), as pledgors,
in favor of Union Bank, N.A., as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties. Capitalized terms used but not
defined herein shall have the meanings assigned thereto in the Pledge Agreement.
B.    The Assignors desire to sell and assign to the Assignee all of their
respective rights and obligations under the Pledge Agreement, and the Assignee
desires to purchase and assume from the Assignors all of the Assignors' rights
and obligations under the Pledge Agreement.
In consideration of the mutual agreements herein contained, the parties hereto
hereby agree as follows:
1.Assignment by Assignors to the Assignee. For consideration agreed upon by the
parties, each Assignor does hereby sell and assign to the Assignee, to have and
to hold all for the Assignee's own use and benefit, all of such Assignor's
rights and obligations under the Pledge Agreement. Such sale and assignment is
without recourse to each such Assignor and, except as expressly provided in this
Agreement, without representation or warranty by each such Assignor.
2.Assumption by the Assignee. For consideration agreed upon by the parties, the
Assignee hereby purchases from each Assignor all of such Assignor's rights and
obligations under the Pledge Agreement and agrees that it shall be bound by all
the terms of the Pledge Agreement. For the avoidance of doubt, the Assignee
acknowledges and agrees that the Collateral shall continue to be subject to the
Lien created pursuant to the Pledge Agreement and that the Assignee's right,
title and interest in the Collateral was acquired, and has at all times been,
subject to such Lien. Immediately after the effectiveness of this Agreement, the
Assignee will agree, and will cause Global Mining Group to agree, to amend and
restate the Pledge Agreement pursuant to that certain Amended and Restated
Pledge Agreement, dated as of the date hereof, by the Assignee and Global Mining
Group, as pledgors, in favor of the Collateral Agent.
3.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to the principles of
conflicts of law thereof that would apply the laws of another jurisdiction.
4.Further Assurances. Each of the parties hereto shall execute such documents
and perform such further acts as may be reasonably required or desirable to
carry out or to perform the provisions of this Agreement.
5.Counterparts. This Agreement may be executed in any number of counterparts and
by the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic communication
shall be effective as delivery of a manually executed counterpart of this
Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




Signature Page to Assignment and Assumption Agreement - Signal Peak
Energy/Global Rail Group
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.




--------------------------------------------------------------------------------




FIRSTENERGY VENTURES CORP., as Assignor


By: ______________________________
Name:
Title:
WMB LOAN VENTURES II, LLC, as Assignor


By: ______________________________
Name:
Title:
GLOBAL MINING HOLDING COMPANY, LLC, as Assignee
By:        
Name:
Title:


Exhibit E






EXHIBIT F
to the Credit Agreement


Principal terms of the amended and restated operating agreement of global mining
holding


(Attached)




--------------------------------------------------------------------------------




Parties:
The Operating Agreement of Global Mining Holding Company, LLC (the "Company") is
to be amended to reflect the admission of Gunvor as a Member owning 33 1/3% of
the membership interests.
Management Committee:
For so long as Gunvor holds at least 33 and 1/3% of the Company, it shall have
the right to appoint 2 out of 6 members of the management committee and for so
long as it holds at least 10% of the Company it shall have the right to appoint
1 out of 6 members of the management committee. At all times, quorum for a
meeting shall include at least one Manager from each Member who has appointed a
Manager (unless persistent failure to attend and after providing adequate notice
of such meetings). The Company shall cover the expenses of the Managers incurred
in connection with meeting attendance and fulfillment of duties and provide D&O
insurance as reasonably required by Gunvor.
 
Other than as set forth in "Additional Covenants" below, actions by the
Management Committee shall be approved by at least a Majority of the Managers.
Additional Covenants:
So long as any Member continues to own at least 22% of the Company, the Company
shall not take any of the following actions (except for those actions
specifically included in the annual business plan or annual budget approved by
the Members) or permit any of its direct or indirect subsidiaries to take any of
the following actions without such Member's prior consent:
 
Issue new Units (including Class B Units);
 
Purchase or redeem Units;
 
Approve or make any material changes to the scope of the business of the
Company;
 
Amend the Operating Agreement, other than amendments that are purely technical
in nature and do not materially or adversely affect the rights or obligations of
such Member;
 
Commit to, or incur, any capital expenditures in excess of $20 million in any
calendar year in the aggregate; provided that any capital expenditures disclosed
by the Company in the financial model included on Schedule 5.5 to the Purchase
Agreement shall be excluded from the foregoing;
 
Dispose of any assets where the value of the assets sold is more than $10
million in any single transaction or series of related transactions, other than
in the ordinary course of business;
 
Enter into any new financing, refinancing or borrowing agreement in the
aggregate principal amount in excess of $50 million;
 
Other than (1) by operation of law, through normal retention or title
arrangements, or otherwise in the ordinary course of business, (2) pursuant to
agreements existing on the Closing Date, or (3) in connection with permitted or
approved capital expenditures or financings, to the extent necessary, create or
grant any mortgage, pledge, charge, security interest or other encumbrance over
any of the assets or income of the Company;
 
acquire or dispose any capital stock in any other company, corporation or other
entity for aggregate consideration in excess of $10 million or (2) enter into or
amend any material joint venture or partnership arrangement other than (x) in
the ordinary course of business or (y) joint ventures and partnerships relating
to the commercial and operational matters of the Company, provided that the
exceptions in (x) and (y) above shall not apply in case one or more members of
the joint-venture or partnership is (are) Competitor(s) of Gunvor or is (are)
entitled to profit sharing, dividends, or other similar distributions from the
Company;
 
enter into, terminate or amend any material agreement between the Company and
any of its Members or any related party or any other material agreement not at
arm's length;
 
declare and or pay any distributions, except in accordance with the operating
agreement;





--------------------------------------------------------------------------------




 
enter into any joint venture or partnership with any entity (or any affiliate)
that is in direct competition with Gunvor and its affiliates; where "direct
competition" shall include international trading houses, but not coal mining
companies nor any investment bank related entities (the "Gunvor Competitors").
The parties shall establish a list of Gunvor Competitors which shall be adapted
from time to time by mutual agreement in good faith having regard to the above
mentioned criteria;
 
Hire or fire any member of the executive management team which, for these
purposes, shall mean those employees with the titles or equivalent duties of the
CEO, CFO, COO, Head of Safety, Head of Underground Mining Operations and Head of
Surface Mining Operations ("Key Executive Officers");
 
enter into, terminate or amend any agreements with a financial implication of
more than $20,000,000, other than with respect to matters specifically included
in the annual business plan or annual budget approved by the Members;
 
adopt the annual business plan or annual budget; or
 
determine the members’ income allocation (under section 8.1(a) of the operating
agreement).
 
All other actions requiring the approval of the Members of the Company shall
require the vote of the Members holding at least a majority of all outstanding
Units.
Related Party Transactions:
Decisions relating to contracts, agreements and other arrangements between a
Member (or its affiliates), on the one hand, and the Company (including its
subsidiaries), on the other hand, shall be taken solely by the other Members of
the Company (and the interested Member shall have no vote in the matter)
 
 
Restrictions on Transfer:
Transfers of Units shall be subject to the Right of First Refusal and Tag
Along/Drag Along provisions below. In addition, transfer of Units to any third
party other than Existing Members or Gunvor shall be subject to unanimous
Management Committee approval for 2 years following the Closing Date; transfer
of Units shall not be subject to any Management Committee approval after the
second anniversary of the Closing Date.
 
No other Member may transfer any Units to any Gunvor Competitor for so long as
Gunvor holds at least 10% of the outstanding Units.
 
Transfers and the admission of substitute Members will also be subject to
customary conditions, including executing the operating agreement, obtaining any
necessary consents or approvals of third-parties, compliance with laws and
payment of fees incurred by the Company in connection with such transfer.
 
Pledges of shares to a bank in connection with a financing by a Member shall not
be deemed a “Transfer” and shall not be subject to any restrictions on transfer
or Management Committee approval.
Pre-Emptive Rights:
In the event of any additional financing rounds, each existing Member shall have
the right to purchase additional equity to maintain its pro-rata interest.
Right of First Refusal:
Subject to the limitations set forth in the next sentence, if a third party
offers to purchase any Units (unless Drag-Along applies) and the holder of such
Units wishes to accept the offer, the other holders of Units shall have a first
right to purchase such Units on the same terms and conditions as those offered
by the proposed acquirer, subject to customary exceptions (such as transfers to
an affiliate of a holder of Units, provided that such transfer shall comply with
the conditions set forth in the last paragraph of "Restrictions on Transfer" set
forth above, including, becoming a party to any agreements binding the holders
of Units).
 
There shall be no ROFR in the event one or more Members validly exercise their
Drag-Along Rights (as described below).





--------------------------------------------------------------------------------




Tag-Along Rights:
Each holder of Units shall have the right (but not the obligation) to
participate, on a pro rata basis with other holders of Units up to the same
proportion of Units being offered to and on the same terms and conditions as
those offered by the proposed acquirer of any sale of Units by any other holder
of Units, subject to customary exceptions; provided that a Member's
indemnification obligations with respect to operational representations and
warranties are agreeable to such Member (such agreement not to be unreasonably
withheld) and shall be capped at 33 and 1/3% (or such other percentage as is
equal to the percentage unitholding of such Member) of the aggregate
indemnification obligations in such transaction.
 
 
Drag-Along Rights:
The holder(s) of more than 50% of the Units shall have the right to force the
other holders of Units to sell all (but not less than all) the Units to a third
party as part of the sale of 100% of the Units on the same terms and conditions
as those offered by the proposed acquirer; provided (a) (i) for the period
beginning on the day after the second anniversary of the closing Date and ending
on the third anniversary of the Closing Date - that the per Unit price is at
least equivalent to 90% of the per Unit price paid by Gunvor; (ii) for the
period beginning on the day after the third anniversary of the Closing Date and
ending on the fourth anniversary of the Closing Date that the per Unit price is
at least equivalent to 85% of the per Unit price paid by Gunvor; (iii) for the
period beginning on the day after the fourth anniversary of the Closing Date and
ending on the fifth anniversary of the Closing Date that the per Unit price is
at least equivalent to 80% of the per Unit price paid by Gunvor; in each case p
 
Gunvor's Unit holder rights). For the avoidance of doubt, from the Closing Date
until the second anniversary of the Closing Date, no Drag-Along Rights shall
apply.
Information Rights:
As long as a Member continues to hold any Units, the Company shall deliver to
such Member:
 
(i)                monthly management accounts (including comparison to budget);
 
(ii)               quarterly management accounts (including review of business,
comparison to budget and review or targets for next quarter);
 
(iii)             annual audited consolidated accounts (to be prepared in
accordance with US GAAP);
 
(iv)             management committee meeting minutes and documentation;
 
(v)              any other financial or management information reasonably
requested; and
 
(vi)             a notice in the event any officer of the Company (other than a
Key Executive Officer) is hired or fired.
 
As long as a Member shall continue to hold any Units, the Company shall give
such Member the right to visit the Company's premises at any time on reasonable
notice thereof at such Member's expense.
Exit:
The Members shall meet and review, at least once every 18 months, exit
strategies, including the potential value and prospect of an initial public
offering of the Company's securities.
Registration Rights:
Each Member shall have customary and standard demand and piggyback registration
rights.
Distribution Rights:
As long as Gunvor shall continue to hold any Units, the Members shall cause the
Company to distribute to the Members in proportion to their interests on an
annual basis (at least) all cash in the Company not required (i) for the
reasonable working capital needs of the Company; (ii) for such capital
expenditures as is set out in the Company's business plan, annual budget or
otherwise consented to in accordance with the Operating Agreement; (iii) to be
retained in accordance with the Company's banking facilities.
 
For the avoidance of doubt, Gunvor shall be entitled to one-third of all
distributions made by the Company, so long as it holds a one-third membership
interest.





--------------------------------------------------------------------------------




Fiduciary Duties:
Parties shall waive fiduciary duties of Managers and Members to the maximum
extent permitted by law. Members and Managers shall be permitted to act in their
own best interests.
Other Covenants:
Each Member will be subject to other customary representations, warranties,
covenants and indemnities applicable in transactions of this nature, including
capitalization/ownership structure through ultimate owners (excluding holders of
up to 20% of Gunvor's ownership interests acquired as a result of an employee
benefit plan or scheme) and compliance with anti-corruption and other laws.
 
 
Other Terms
The other terms of the agreement shall be substantially similar to the terms of
the existing Operating Agreement of Global Mining Group, LLC
 
Income Allocation - Taxable income for the year of Gunvor's admission shall be
apportioned to the period after Gunvor's admission according to the interim
closing of the books method.  (This is to prevent taxable income triggered by
the formation of the holding company from being allocated to Gunvor.)
 
Existing Put Right set forth in Section 9.1(c) of existing agreement to be
deleted.
 
Ability of Management Committee to approve third-party transferee as an Economic
Interest Owner will require unanimous approval of Management Committee.





